Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 1 of 66
                                                                                    IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                                                                        US010719833B2


    (12)     United States Patent                                                             (10)   Patent No.:     US 10&719&833 B2
             Patel et al.                                                                     (4s)   Date of Patent:       Jnl. 21, 2020

    (54)     Ml(TIIOD AND SYSTEYI FOR PERFORMI)(a                                         (s()                                Refcrcnces Cited
             MOBII,E Dk:Yl«E-TO-YIA(JIRNE PAYME)TS
                                                                                                               (J S PAI'I(NT IXX'i JMI(NT)
    (71)     Applicant. PAYRANOE INC., Portland, OR (US)
                                                                                                 029(,6.» 8                    ( (9(ra 9'cits-Papanek ct ai
                                                                                                 5,479,(i02 A                 12 199(  Baecker et al
    (72)     Inventors: Paresh K. Pate), Portland. OR (US):
                        Chau M. Doan, Beaverton. OR (US)                                                                             (Continued)

                                                                                                           I'ORI&I(iN PAI I:N'I lXX'(JMI(NIS
    (73)     Assignee      PAYRAN('I IN(.'., Portland, OR ((JS)
                                                                                                                  206(00( A(                    ( 2009
    (
        "'
             Notice.       Subiect to any d&sciaimerr thc term of tlus
                           patent is extended or adjusted under 35
                           U 8 «154(b) bv 57&J days
                                                                                                                  OTHER PUBLICATIONS
                                                                                         Apple lac. Tiade Mark De&mls, Trade M uk (437923, Jun 14,
    (21)     Appl. No.. 15/406,492                                                       2011, doivaloaded on Sep 27, 2016 from bttp,«&ntianei mpo aov
                                                                                         auiatmoss r.aicoo Details Pont r M r)ctaiis*&p tm number=t, 2 pgs
    (22)     Filed:        Jan. 13, 2017                                                                                             (Continued)
    (65)                     Prior Publication Data                                      Prrmiiri Exiii«/ner James D Nigh
             US 2017/0193508 Al               Jul. 6, 2017                               (74) 3/i«r«eli .48«a/, «r F/ri«Morgan, J,ewis                        a
                                                                                         Bockius LLP
                       Related U.S. Application Data                                     (57)                        ABSTRACT
    (63)     ('ontim&ation of application No I-l/335,762. tiled on                       A device with one or more processors. memory, and two or
             .Jul. 18. 2014, now Pat No. '),547,859. vhich &s a                          more comnnulication capabilities obtains, from a payment
                                (Continued)                                              &nodule, afl 'lulhil&17,'It&on reqlic'st via;I fli'st coluinulllc;ltliul
                                                                                         capability (e.g., Bluetooth). The device sends. to a server,
    (51)     Int. CI.                                                                    the authorization request via a second communication capa-
             G06Q 20/40              (2012.01)                                           b&htv dis(inct from Ihe first conunun&cat&on capab&h(v (c.g.,
             G06Q 20/32              (2012.01)                                           cellular or W(F& tcclmology). In rcsponsc to scndulg (he
                                (Contulucd)                                              authorization request. the device obtains, fnml the server,
                                                                                         at&thor&7atloll lllfonlultloll via lhe (CCO&lri Coitlmlln&Cat&0&1
    (52)     U.S. «1.
             CPC .......... G06Q 2V/4V5 (2013.01). G06Q 20//0                            capability. After obtaining the authorization information, the
                                                                                         device detects a trigger condition to perform a transaction
                         (2013.01), G06Q 20/32 (2013.01); G06Q
                                               2///322 (2013.01),                        with a payment accepting unit associated with the payment
                                                                                         module. In rcsponsc lo dc(ecting thc logger condition, thc
                               (Continued)                                               dcv&ce scuds, (o the payment module, at least a portion of thc
    (58)     Field of Classiaication Scorch                                              authorization information via the first con&munication capa-
             ('P«(iOVQ 20/405; (iO/iQ 20/18: (&06Q 20/32,                                bility
                                    Ci06Q 20/322: (i06Q 20/3226,
                               (Coll(lans'0)                                                                 27 Claims, 44 Drawing Sheets

                                                                                                                              fra.


                                                                    ---Handraid compo(era)near(eaurar---




                                                                                                                                      Weed!ntemet




                                                             IOO   -,
                                                      (SK Serai
                                         fd    r,n.




                                                                                                                                      Wiree inamni


                                                                                                                              rdo,


                                                                                                            )(/dor Cefioiar
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 2 of 66


                                                                  US 10,719,S33 B2
                                                                       Page 2


                      Related H.S..Application Data                                 DNON 99)8 S          I 2018 9'u ct al
                                                                                     D809,540    S       2 2018 Vediody et al
            continuation of application No. 14/214,644, filed on                     D816,701    S       5/2018 Ball et al
            Mnr. 14. 2014. nov Pat. No. 8,856.045. which is a                   2002 0016740     41      2 7002 ()gasawara
            contutuabon-in-part of applica(ion No. 29/477,025,                  200."»'01918 H   Al     10r2003 Hashem et al
                                                                                2003 020f)542    AI     11 2003 Ho ldc i
            Iilcd on Dix. 18, 2013, now Pat. No. Des. 755,183                   2004r0117262     Al      6/2004 Beigei                      GOOD 20 00
                                                                                                                                                70«i16
    (60)    Provistorml apphcafion No. 61/917,936, Iilcd on Dec.                2007r018610«     AI       8/2007     Bailey et al
            18. 2013.                                                           2007r0227856     Al     10r2007      Go   pal
                                                                                2007r02 5(i53    Al     ll 2007      Tumnunaro et al
                                                                                2008/0167017     Al       7/2008     VVentker et al
    (51)    Int. CI                                                             20(0 02 6484     41     11 2010      Bancr)cc ct al
            G06Q 20/38                         (2012.01)                        2010r0280956     Al     I ir2010     Chu(orash e( al
            G06Q 20/36                         (2012.01)                        2011 0244 99     Al     10 2011      kobcrrs ct al
            G06Q 30/06                         (2012.01)                        20llr02«1892 Al         10 2011      Lwacey
                                                                                2012r00 0047 Al          2r2012      I'uentes et al
            G071'/02                           (200() 01)                       2012r0066096     Al      3   sfill   Penide
            G071'1/00                          (200() 01)                       2012/0108171     Al      5/2012      Halun et al
            G06Q 20/38                         (2012.01)                        20(2 0150742     4I      6 7012      Peon ct al
    (52)    U.S. I:I                                                            2012r02«5653     Al     10r2012      Chin et al
            ('P('.              Z(/3Z7 (2013 01): Cr'06Q 20/32Z6
                              Cr7)6Q
                                                                                2012 02«N 73
                                                                                2012r0330844
                                                                                                 Al
                                                                                                 Al
                                                                                                        10/012
                                                                                                        I I/2012
                                                                                                                     Alvarcr Rivers ct al
                                                                                                                     Kaufman
                    (2013.01): GUGQ 20/3278 (2013.01): G06Q                     20(3 0054336     4I       2 2013 (hayhn
                        20/3G (2013 01): GUGQ 20/38 (2013.01),                  2013r0191789     Al"      7 2013 Calttusa                G06F 3r017
                       G06Q 20/3821 (2013.01)l G06Q 20/3S23                                                                                 715/863
                    (2013.01): G06Q 20/3829 (2013.01); G06Q                     2013r0246171     Al"     9 2013      Cmapelli          GOOD 20 3278
                      20/40 (2013.01), G06Q 20/401 (2013.01),                                                                                705rl4   il
                                                                                2013 027530« A I        10/013 Duplan
                             G06LI .30/06 (2013 01): Cr7171')/UZI               2013/03 1985 Al         12/2013 Felique
                      (2013.01); (107fc 11/UU2 (2013 01): Cr'(aiQ               20(4 0(Ls«9«8 41 v       I   2014 ('alman              G060 Zfiii224
                                               2220/UU (2013.01)                                                                            713 189
    (58)    Field of (:lsssiticstinn 'Search                                    2014 00fi4116 41"        3   2014    I   inde           H04W 4 021
            ('P(' (r06Q 20/327; (H)6Q 20/3278'I (r06Q 20/36,                                                                                 370 252
                                                                                2014r0074714 Al s        3r2014 Melone                  G06(J 20/322
                             Ci06Q 20/38; G06Q 20/3821; C106Q                                                                                 705 44
                          20/3823; G06Q 20/3829; C106Q 20/40,                   2014r0085046     Al       3r2014 Shin et al
                               G06Q 20/401, G06Q 20/06; i306Q                   2014 OON5109     Al       32014 Stcfik ct al
                              2220/00: G07F 9/023, G07F 11/002                  2014/0089016     Al       3/2014 Smullin et al
            USP(                                          705/71                20(4 01430«5     4I       5 2014 Johnson
                                                                                2014r0143074     Al       5 2014 Ko lie
            See application tile for complete search history                    2014 0 INN ON    AI       7 2014 (iovmdmalan ct al
                                                                                20140278989 Al            9/2014 Caiman et al
    (56)                       References Cited                                 2014r0279008 Al           9r2014 Caiman et al
                                                                                2014 02795«6 A I          ') 2014 Pi icbatsch ct al
                         U.S. PATENT DOCUIvIENTS                                2014/0324627 Al         10/2014 Haver et al
                                                                                20(4 03«109)9 41        I I 2014 /Ilii
           «,9«5,701 A              9il9l)i)   I cvasscur ct al                 201«iii 1977 Al           2 201« Lyman et al
           6.056,194 A              5 "2000    Ko lie                           201« 0170131 Al           6 201« Petal
           6.390,269) Bl            5 2002     Btlbngton ct al                  201«r02788H   Al        10/2015 Lslchandani et al
           6. 50 «,095   8I      Lr2003        Ko lie                           2015r0302177  Al        10r2015 Sweitzer e( al
           7.131,«7«BI          I( i200fi      Kolls                            2015r0332929  Al        11 201« Cone
           D«99,812      S       9 2009        Husch                            2016/0196220  Al          7/2016 Peter e( al
           D62«,326      S      10 "2010       Allen                            201fi 033«620 4I        11 2016 lyons ct al
           D637,604      S          ir2011     Bonds                            2017r0006(i56 Al           I 2017 Sacer et al
           8.020,763     Bl      9r2011        Ko u'ale hyk
           0649,1«4      S      (1 2011        Vance ct al
           D672,364 S           12 2012        Reyna et al                                           OTHER PUBLICATIONS
           8 «96 «29 Bl         12i2013        Kolls
           8.606,702 B2         12 2013        Ruckait                      Australian Desi n Ko 31«641 which was pubhshcd on the websttc
           Di06,810      S       6 "2014       Jones et al                  http cpencles tpaustialia go« au adds2 adds adds details paint
           8.881,975 Bl         I   Lr2014 Matthevvs                        dctailaip di:sign id=)15641, with a pi ionty date of Jan 5, 2007
           Dilg, i9      S      12 "2014       Himg Sik et al
                                                                            Australian Design No 316051 which was published on ihe website
           0730,403      S          201«
                                    5    I mmcr
           Di3«,219      S       7"201«  Young-Ri et al                     http Upencles ipaus(rafa, *ov auradds2radds adds detmls piunt
           0745,«i7      S      12i201«  Smiiin et al                       dctailsip di sign Jd=)160«1, twth a piionty date of ian 5, 2007
           D754,744 8            4 2016  Tilssen et al                      Australian Desi n Ko 3160«2 which was pubhshcd on the websttc
           939«,888 82           7 "2016 Schiplacolf ei al                  http cpencles tpaustiaba gov au/adds2 adds adds details paint
           D763,888 S            8 2016  Patel                              det ulssp dengn id 316052, svith a pnouty ibite of Jan 5. 2007.
           Di6",905      S       8 "2016 Pa(el                              Australian Desi n Ko 322819) which was pubhshcd on the websttc
           0764,«32      S       8 2016  Fatal
                                                                            h(tp //pencles ipaustraba *ov auradds2raihls,adds details p unt
           Di6«,101      S       8 "2016 Pmk ei al
                                                                            dctailaip design id=)22819, with a pi ionty date of Api 7, 2008
           9,4Z4,fifi) 82        Ni201fi Hamntad
           9.483,763 B2         H 2016 Van Os                               Australuin Design Ko. 322820 which was published on lhe website
           0773,480      S      12 2016 /hou et al                          http pei iclcs ipaustralis gos au aidds2 adds adds detmla pamt
           D773,508 S           12 2016 Patel                               detmlssp design id-322820, with a pnouty date of Api 7, 2008
           Di9«,287      S          8 "2017    Sun                          Australian Design No 322821 which was pubbshcd on thc website
           0806,741      S          I   20th Malcrnik et al                 http cpencles tpaustialia gov au/adds2 adds adds details paint
           D808,425 8               I "2018    Pmk ei al                    dctmlsip design id-322N21, twth a pi ionty iHtc of Apr 7, 2008
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 3 of 66


                                                           US 10,719,S33 B2
                                                                      Page   3



    f563                   References C:ited                                 Paykan c, Commumcation Pursuant to Article 94(3), EPI48ZY61i
                                                                             2, dated Dcc 19, 2017, (i pgs
                      OTHER PUBLICATIONS                                     PayRange, Conununication Puisuant to Rules IGHH and 162,
                                                                             EPI6706931 9, dated Sep 21, 2017, 2 pgs
    Australian Design Xo ." 22818 wluch was published on the website         Pay Range. C ommun ical i on Pursuant to Article 94(3 ), L'P16706911
    http rtpertcles ipaustraha gov au adds2 adds. adds detads paint          9, dated Jun 29. 2018, 8 pgs
    de(mlsip design id 322818, with a pron(y dale of Apr 7. 2008             PayRange &)Scc Action, .IP2015-GZ34(2, dated Mm Ii, 201, 4
    Hmr will Apple*s ncir mobile wallet Passbook mtpact other mobile
                                                                             figs
    walletsv, pos(ed Jun. 13. 2012, ietrteced Feb. 13. 2018. re(tered
    from intcmct, cURI https 'vcvc quota corn(How v ill-Apple( nmr-          Paykange Ottice Action. JP201(-023452. dated Jul 7 2017, 4 p s
    mobile-ivaket-Passbook-nnpact-other-mobile-wak«isix 5 pgs                PayRange, Certtficate of Re istration JP201(-023452, Dec 8,
    Patcl,1 mal&)SccActionl. S Appl No 14 20,(34,datcdNov 30,                2017. I p"
    2016, 24 pgs                                                             PayRange Oflice Action, JP201(-023453. dated Mar 17, 2017, 4
    Patcl,05cc Action(. S Appl No I'Ir)20,(34„dated Mat 2. 201Y,             figs
    26 pgs                                                                   PayRange Office Actton..(F2015-0Z34(3, dated.lul 7. 2017, 4 p s
    Patcl, Nottcc ofAllowancc, IJ S Appi Xo 14(458„199, dated Jan            PayRange, Certtficate of Re istration JP201(-023453, Dec 8,
    20. 2017, 9 pgs                                                          2017, I pg
    Patcl, Officc Action I.J S Appi No 14i4(8,192, datat Vlm 23,             PayRange OSce Action, JP201(-023454. da(ed Mar 17, 2017, 4
    2017, 26 pgs                                                             pgs
    Patel, Nouce of Alloicance. (J S Appl No. 14 4(8192. datext Oct          PayRange Office Ac(ion. JP201( 023454. dated Jul 7. 2017. 4 pgs
    12 2017 8 pgs                                                            Paykange, Certtficate of Registraiton. JP201(-0234(4, Dec 8,
    Petal, I'inal Office Action U S Appi No. 14521,724. da(ed Dec I",        2017. I p"
    2017, 22 pgs                                                             PayRange OSce Action. JP2015-02345( dated Mar 17, 2017, 4
    Pa(el, Ollice Action (JS Appl No 14&321,724, dauxl Mu 1.",               pgs
    2017, 21 p (                                                             PayRange Office Actton..(F2015-0Z34((, dated.lul 7. 2017, 4 p s
    Petal, Notice of Allouance. (J S Appl No 29(524727. dated Api            PayRange. Cer(dicate of Regis(ra(ion. JP2015-023455, Dec 8,
    7. 2017, 5 pgs                                                           2017, I pg
    Pa(el, No(ice ofAHowance. I I S Appi No 29 5(7.(41. dated Noc            PayRange Oflice Action, JP201(-023456. dated Mar 17, 2017, 4
    30. 2016, ( p (                                                          pgs
    Petal, Notice ofAHowance. I J S Appl No 29r(57,542. dated Noc            Paykange OSce Action, JP201(-0234(6, dated Jul 17, 2017. 4 p s
    10. 2016. ( pgs                                                          Paykange Occision to (irant..(F2015-0234(2, dated (&ct (, 201i,
    Patel, OSce Action, U S Appl No I( G03M00. dated Jun 12,                 XX pgs
    2019, pgs                                                                PayRange Dccisron to Cirant..IP201(-0234(3, dated Oct (, 2017,
    PayRange. Examination Report No I. AU201(15565, dated Sep                XX pgs
    28. 2016. I( pgs                                                         Paykan c Occision to (irant..(F2015-0234(4, dated (&ct \, 20 i,  1


    Patel, 05ce Action, U S Appi Xo. 14 611,06 (, dated Oct 3, 2016,         XX pgs
    19 pgs                                                                   PayRange Decision to Grant. JP201(-02 455, dated Oct 5, 2017,
    Patel, Ofhce Action, il S Appl No 14 611,06(. dated Jun 13,              XX pgs
    201i, 17 pgs                                                             PayRange Decision lo Grant. JP201(-023456, cbited Oct 5, 2017,
    Patel, Notice of Allowance, I.J S Appl No 14 611.065, datedi Mar         XX pgs
    2Cx 2018, 18 pgs                                                         PayRange. Cer(ificate oi'egistration. JP2015-023456, Dec tl,
    Patel, OfffceAction. I.J S Appl No 14 9GR703, dated Aug 7. 2018,         2017, I po
    31 pgs                                                                   PayRange. Notice ot Reasons for Relec(ion. JP2017-527886, diued
    Patcl, Final 05cc Action. IJ S Appl No 14(968„703, dated icb             Aug 29, 2019), Hl pgs
    12. 2019, 24 pgs                                                         PayRange OSce Action, MX(f'201((003172, dated Noc 29, 2016,
    Patcl, Notice of Akowancc, (. S Appl No (4(968.703, rtatcd .Jun          10 pgs
    2i, 2019, 10 p *s                                                        PayRange. Notice of Allo~ance, MX(l 2015(00 172. cbued May
    Patcl, Ev Parrc Ouayle, U S Appl No 2') (8&i,758„ iStcd Aug 2Y,          16, 2017, 3 pgs
    2018, 10 pgs                                                             PayRange, Intetnational Pieluninaiy Report on Patentabiiity. dated
    Patcl, Notice of Allowance U S Appl No 29 586.7(8, dated May             Aug 21, 2018. P('I 'US20170181')4, 17 pgs
    21. 2019 ( Pgs                                                           Paykange, Letters Patent, MX(f 201((003172, Sep 14 2017. I pg
    PayRangc, ('crn(icatc of Registration, ( A(64958„xug 2&i, 2016, I        Paykange, lac, IntcrnationaJ Prcliminmy Rcport on Patentabtlity,
    pg                                                                       PCTI.JS201Gr0157Ci3. dated Aug, I, 2017. 7 pgs
    PayRange. ('crti(irate of RcSstiation, CA1649(9. Aug 2&i, 2016, I        PayRange. LL IPO. RCD file mformalion. Dest5t No 0028. )087-
    Pg                                                                       000(, Oct 22, 2015, downloaded on Sep 27, 201G from https r
    PayRan *e. Cer(ifiai(e ol Regis(r uion. C:AI 64960. Aug 26, 2016. I      euipo eiiropa eureSemchn 3 pgs
    pg                                                                       QoikobocopyEs, posted Oct H, 2014, retneved on Feb 13. 2018
    PayRange. Cer(ifiai(e of Rene(ration, CA 164961. Aug 26, 2016. I         tiom Interne(, .URL hi(ps ntwillei comrrobocopyesv 2 pgs
    Pg                                                                       How to pay the new way. Youtube, Api 5, 2018, 4 pgs
    PayRan *e. Cer(ifiai(e ol Regis(r uion. C:AI 64962. Aug 26, 2016. I
                                                                             '"
    pg                                                                            cilcd by examiner
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 4 of 66


    U.S. Patent            Jul. 21,2020   Sheet   1   of 44        US 10,719,833 B2




                                                              &
                                                                  Machine   P-ling


                Fili   1
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 5 of 66


    U.S. Patent                         Jul. 21,2020                 Sheet 2 of 44                     US 10,719,833 B2




      Tab              Favorttev   Alert         Viewto User

      All              Yes         No            User canmake Hands. free Credit with theconnected vending machine

      All              No                        User needs to launch Mobile Device and ther swipe to      make   transaction
                                                 manually

      Favorite         Yes         No            Hands free transctionwillbe available to the user via vending machine

      Favorite         No                        User is not alerted for the vending machine which is nota favorite machine.
                                                 Hands-free mode willnot work, manual swipe for transaction required by user.

      Either           Yes                       BUT Hands.free Credit is not available Idisabledby module, expired
      All   or                                   Authflrant, insufficient balance, or other issue), thenuser will get an alen
      Favortte                                   so that user can swipe credit manually




     FIG         3


                 200                       202                     204                                               208




                                                                                       Adapter
                                                                                        Module

                                                                                          RSSI
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 6 of 66


    U.S. Patent         Jul. 21,2020     Sheet 3 of 44       US 10,719,833 B2




                                                                 r?0



             ,------------Hendheldcomputersyncorcelluler------------



                                                                       Wiredlnternet
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 7 of 66


    U.S. Patent          Jul. 21,2020        Sheet 4 of 44   US 10,719,833 B2




                                        Unique Private Key




          100

                               Noae




                  Noae




          f20
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 8 of 66


    U.S. Patent          Jul. 21,2020          Sheet 5 of 44                US 10,719,833 B2




                  5SendEncryptedAuthGrant         5SendEncryptedAuthGrant




                                6 Send Encrypted VendDetaiie
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 9 of 66


    U.S. Patent         Jul. 21,2020   Sheet 6 of 44         US 10,719,833 B2




     'Mobile
     ,
                                                       100

     'evice 150
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 10 of 66


    U.S. Patent         Jul. 21,2020    Sheet 7 of 44       US 10,719,833 B2




        Mobile

      Device 15lj
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 11 of 66


    U.S. Patent              Jul. 21,2020   Sheet 8 of 44     US 10,719,833 B2




                                                            I00
                  iIlobile
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 12 of 66


    U.S. Patent         Jul. 21,2020    Sheet 9 of 44       US 10,719,833 B2




                                                    |00




          N
          D
          C
     o    @

     (1
     0—ga
     o
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 13 of 66


    U.S. Patent         Jul. 21,2020    Sheet 10 of 44      US 10,719,833 B2




                                              100

     'Mobile
     i   Device 150
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 14 of 66


    U.S. Patent         Jul. 21,2020     Sheet   11   of 44   US 10,719,833 B2




                                  l00

                                                                  l20      l30
     ~Dev&ce




                                        FlhIF,
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 15 of 66


    U.S. Patent         Jul. 21,2020    Sheet 12 of 44      US 10,719,833 B2




             Mobile
                                               tX
       I
           Device 150
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 16 of 66


    U.S. Patent         Jul. 21,2020    Sheet 13 of 44      US 10,719,833 B2




                                                                            /'X
                                                                        /
      326 3281                                                        /314 'i,
     ',338,332                                                              af

     Lof FIG 9CJ
                                                                      ',FIG.BB,'

                                                                            XJ
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 17 of 66


    U.S. Patent                      Jul. 21,2020   Sheet 14 of 44   US 10,719,833 B2




                                                                        322



                                                                               /            'I

              3f0                                                                326

     w of FIG. 9A                                                             ,ofFIG.9C           ji
                           /
         '\         /   //                                                              /
                                                                                            /
                                                                                              /
              X/                                                                   %/




                               3f5
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 18 of 66


    U.S. Patent              Jul. 21,2020       Sheet 15 of 44   US 10,719,833 B2




                                        (

                                            322 f




                                                                    of
               FIG 9                                               .9A   '




                    336 of
              'i,   FIG.9D,/
                        /
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 19 of 66


    U.S. Patent         Jul. 21,2020    Sheet 16 of 44      US 10,719,833 B2




      I


      i   3I6of                                                         of
                                                                             f


      i
          FIG.9E                                                       ,9C   f




                                 336
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 20 of 66


    U.S. Patent         Jul. 21,2020    Sheet 17 of 44      US 10,719,833 B2




                                                  /

                                               '310of




                                                         '44of              &




                                                                   FIG,9D
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 21 of 66


    U.S. Patent         Jul. 21,2020     Sheet 18 of 44     US 10,719,833 B2




                                                                152




                                       FIG 10A
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 22 of 66


    U.S. Patent         Jul. 21,2020     Sheet 19 of 44     US 10,719,833 B2




                                                               152




                                       FIG 108
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 23 of 66


    U.S. Patent         Jul. 21,2020    Sheet 20 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 24 of 66


    U.S. Patent         Jul. 21,2020    Sheet 21 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 25 of 66


    U.S. Patent         Jul. 21,2020    Sheet 22 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 26 of 66


    U.S. Patent         Jul. 21,2020    Sheet 23 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 27 of 66


    U.S. Patent         Jul. 21,2020    Sheet 24 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 28 of 66


    U.S. Patent         Jul. 21,2020    Sheet 25 of 44      US 10,719,833 B2




                                                                    120
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 29 of 66


    U.S. Patent         Jul. 21,2020       Sheet 26 of 44   US 10,719,833 B2




                                       4
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 30 of 66


    U.S. Patent         Jul. 21,2020                   Sheet 27 of 44                         US 10,719,833 B2




                                       /Q
                                  //


                                       I
                                        I



                                                                                         C)
                                            i    &   V~t~&gr'LVL

                                                                        /
                                                 /rt     7/        7/            /
                                                                                     /
                                                 ~LVL F7
                                                                        IC   ~




                                            C)
                                            C&
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 31 of 66


    U.S. Patent         Jul. 21,2020    Sheet 28 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 32 of 66


    U.S. Patent         JU[ 21, 2020              Sheet 29 e                                            US 1p 719 833 B2




                                                                                                               120




                                    ll) )).)
                                    lt )) 't )I
                                       i-I
                                       )k)iil
                              ,   I,I-.
                                                                              il
                                                                              II



                                                                          'li


                                                       0                           ii




               It'I
                                                                                        ))



                                                                                             1   00l)

                                                              II
                                                            ////I         ))
                                                                         //
                                                       //
                                                      ll
                                                      II            lf
                                                                    II


                                                      ).
               It




                                                  J
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 33 of 66


    U.S. Patent         Jul. 21,2020    Sheet 30 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 34 of 66


    U.S. Patent         Jul. 21,2020                    Sheet 31 of 44   US 10,719,833 B2




                                      /R
                                 //


                                      I
                                                   Xb     bb /
                                              f     b     bY
                                          Y          +/~a~~&
                                                  'P /LDLV/
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 35 of 66


    U.S. Patent         Jul. 21,2020    Sheet 32 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 36 of 66


    U.S. Patent            Jut 21,2020                   Sheet 33                                             US 1p 719833 B2




                                                                                                                     120
                                      I




                                          'V
                                           )   X)



                                                                                             II
                                                         ')                                  II

                                                              I
                                                                                         II
                                                                                         0'li
                                                                                             'li

                                                                                                   II
                                                                    o                               II




                      It'I
                                                                                                         ))
                                                                                                   //

              IIK
                                                                          II
                                                                              /
                                                                          /              ))
                                                    4J               //                 //
                                                              I
                                                                   I                   //
                                                                  Il
                                                                  II              If
                                                                                  II


                                                                  ).
                  I   It
              (




              LI
                                --+                                                                             J




                                                          J
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 37 of 66


    U.S. Patent                         Jul. 21,2020                 Sheet 34 of 44                                    US 10,719,833 B2


                  11r-.                 3       1-                                &   &       r-.rr& 1~



                                                                                                      '1
                                                                                                                       I

                                                                                          11
                                                                                          I                I               I
                    I           I                        I

                                                                                              I            I                   I
                    I               I                    I

                                                                                          I                I               I
                    I           I                        I

                                                                                          I            I                   I
                    I           I                       I
                                                                                                      I                I
                                                    I
                                                                                                  I
                            I                       I
                                                                                                  I                I
                        I                       I
                                                                                              I                    I           I
                        I                       I            I
                                                                                          I                    I               I
                    I                       I            I
                                                                                                               I           I
                                            I            I


                    I                       11                                            1                    11

                                                                                                  \                    1


                                                        '1
                                                                 \
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 38 of 66


    U.S. Patent         Jul. 21,2020                      Sheet 35 of 44   US 10,719,833 B2




                                     /%
                                //


                                     I
                                      I
                                              /
                                                  '9 /L  7/\+7
                                          \          evLv/
                                                        /o /
                                                   fL VL 2/
                                                    Yrt

                                                        7/
                                                  /W7/VVO
                                              y
                                                  ~LVL              --8




                                              C)
                                              CO
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 39 of 66


    U.S. Patent         Jul. 21,2020    Sheet 36 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 40 of 66


    U.S. Patent         Jul. 21,2020                             Sheet 37 of 44                                      US 10,719,833 B2




                                II   I




                                                             4
                                II       I~I,)
                                         I   w I-I~BI
                                         li I i II
                                            IXI I




                                                                                                    il
                                                                                                    II


                                                                                                   'll


                                                                          0                              ii
                                                                              o

                                ,IL                                               NP',l


                                                                                                              Iood
                                                                                  kP)i
                                                                                  li I
                                                                                    'I
                                                                            /
                                                                              //
                                                        Il
                                                                  I
                                                                           //
                                                                          //                   //
                                                                                              //
                                                                                                   ~)

                                                                      I I                 //
                                                                      I                  I7
                                                                      rl  I

                                                                                     II
                                                                                     II




          FIG    46
                                                                 J
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 41 of 66


    U.S. Patent         Jul. 21,2020    Sheet 38 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 42 of 66


    U.S. Patent                 Jul. 21,2020                        Sheet 39 of 44   US 10,719,833 B2




      CD




                                               /         C


                                          //


                                                   I
                                                    I
                                                             (
                                                     !

                                                                     /I   7/C+7
                                                                 (P)/L eC. V   r
                                                                  gL VL
                                                                  //C7t
                                                                          2/
                                                             C
                                                                 CLVL




      CD
     C&




                r—
               /I      II
               /I      11
              /I       I    I
              / I      I




      CD
              II       I /
              II       I /
               II      I/
               II
                L     JI/
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 43 of 66


    U.S. Patent         Jul. 21,2020    Sheet 40 of 44      US 10,719,833 B2
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 44 of 66


    U.S. Patent           Jul. 21,2020                  Sheet 41 of 44               US 10,719,833 B2




                                                    4
                                    Ii)- g)l




                                                                    lt/

                                               Vl           /////          //
                                                                                )J
                                                                               //
                                                                          //
                IP




                               1




          FIG        55
                                                        J
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 45 of 66


    U.S. Patent         Jul. 21,2020     Sheet 42 of 44     US 10,719,833 B2




                                       FIG. 56
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 46 of 66


    U.S. Patent         Jul. 21,2020     Sheet 43 of 44     US 10,719,833 B2




                                       FIG. 57
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 47 of 66


    U.S. Patent         Jul. 21,2020     Sheet 44 of 44     US 10,719,833 B2




                                       FIG. 58
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 48 of 66


                                                         US 10,7 19,833 B2
                                   1
       METHOD AND SYSTEM FOR PERFORMING                                     "Wluglmm rcfcrchhcc"), U S. Pat. No. 7 085, 556 to Ofii r (thc
       MOBILE DEVICE-TO-MACHINE PAYMENTS                                    "OJTer reference**), U S Pat. No 7,127,236 to Khan et al
                                                                            (the "Khan reference"), U 8 Pat No 7,721.958 to 13elfer et
                         PRIORITY CLAIM                                     al (the "33effer reference"). U.S Pat. No 8,396,589 to
                                                                            Katzenstein Ciaribaldi et ai, (the "Ciaribaldi reference"), I J.S.
       1'he present application is a continuation of U.S. patent            Pat. No. 8.489.140 to Weiner et al. (the "Wehner reference"),
    application Ser No. 14/335,7G2, filed .Iul. 18, 2014, imw               and Intcmatlonal Publication No. WO/2008/08302 5 to Carl-
    IJ.S. Pat. No. 9.547.859, which is a continuation of U.S.               soll (thc Calisou Icfcl'ence ).
    patent application Ser No 14/214.G44. filed Mar. 14. 2014,                  1'he Whigham reference is directed to a system and
    now IJ.S. Pah. No. 8,856.045. wluch clmms prionty to U.S. lc            method fihr purchasing a pmduct from an automatic vending
    Provisional Patent Application No. 61.1917.936. Iilcd Dec.              machine by means of a consumer's cellular telephone The
    18. 2013. and U 8 patent application )er No. 14/214,644 Is              consumer requests a product available from the vending
    a continuation-in-parr of U 8 Design patent application Ser.            machine by dialing a specified telephone number that con-
    No. 29/477.025. filed Dec. 18. 2013. now U.S. Pat. No.                  niwts thc consumer's cellular tclcphouc ho n scrvcr operated
    D755,183. The present application is based on nnd claims                by a blllulg agency. 11he scil cr rccogruzes thc rcqucsh lhr thc
    priority front these applicatinns, the disclosures of which. are        pmduct, creates a transaction record, and communicates a
    hereby expressly incorporated hereul by refi:rance.                     vend code to the consumer 1.Jpon receiving the vend code
                                                                            from the server, the consumer transmits the vend code to the
             BACKCiROUND OF THE INVENTION                                   vending machine. The vend code may be an RF code. an
                                                                       lo   audible tone code, or a manual code. Upon receipt of the
       Disclosed hcrcin nrc mobile-device-ho-maclnne paymcut                vend code Ibom hhc consiuncr, the vcnduhg maclune dis-
    systems dnd, morc spiwilically, mobile-dcvicc-to-mtmhuhe                pcnscs thc rcqucstcd product.
    paynlent systems over a non-persistent network connection                   1'he Offer reference is directed to a vending machine that
    and featuring hands-free and manual modes                               is desiglhed to conununicate with a cellular phone such that
       Vendin machines (or "automatic retailing" machines), in              it dispenses a product when it receives information indicat-
    the broadest sense, have been around for thousands of years.            ing that the product has been selected. The Offer reference
    The first simple mechanical coin operated vending machines              teaches pemlitting the cashless utilization of a vending
    werc uluoduccd in thc 1880s. Iviodern vendulg machines                  uuichhlcs vld d couuuuulcdtlous service. such Bs II ccllulal
    stuck many ddlerent t)pes of products ulcludulg. but not                tclcphone. A response ho a signal from thc cellular tcicphonc
    linlited to drinks (eg water, Juice, coffee. and soda) and         ho   from
    edible fihod products/items (e.g snack~. candy, fruit, and                 the vending machine that indicates that a connection has
    fmzen meals), as well as a wide variety of uon-tihod itenls.            been established between the vending nlachine and the
    In this fast paced world, vending machines are ubiquitous               cellular phone may be a visual indication that is displayed on
       Vending machines are one type of "payment accepting                  the cellular telephone. The vendin machine outputs the cost
    unit" (payment accepuug units arc also referred lo herein          hi   of thc product and that cost Is debited from mh account to pay
    gcucucdll)'s ulachulcs ). A ptiv'ulcul acccpthlg ilulh (or              fihr thc product.
    machine) hs ixNipmenh that requires payment lhr Ihe dis-                    Thc Khan rcibrencc describes a point of saic MicroAd-
    pensing of pmducts and/or services In addition to vending               apter device tllat enables payment transactions to be effected
    nlachines, payment accepting units can also be other                    through a purchaser's personal trusted device (e g. the user
    machines that require payment for the dispensing of a              do   selecting the micropaynlent application on his personal
    product and/or services including, but not limited to parking           tnisted device and confirming or cancelling the purchase
    meters, loll booths, laundromat washcrs imd drycrs, arcade              thcrcon) without relying upon hokchhs or prepayment cards.
    g;mles, I Iosks, photo booths, loll booths, transit ticket dis-         In onc embodiment hhc MicroAdaphcr includes a trmlsceivcr
    pensing macluncs, and other known ur yci to bc discovered               configured to recclvc a purclmse signal lrom the personal
    paviuelrt acccpfiug iullts.                                             trusted device including order and payment infornlation In
       In using a paynlent accepting unit. a user will (I)                  response, the MicroAdapter comnlunicates via wireless tele-
    approach the payment accepting unit. (2) detemtine from the             phony v, ith a transaction authorizer to receive authorization
    face of the payment accepting unit the product (or service)             for efiectuating the purchase transaction. The MhcroAdapter
    he dcsircs, (3) Insert payment (e.g. couls, bills, or paymcut           can clicchuatc nucropaymcnh transacuons authonzcd by a
    cards). Bnd (4) input lus sehx thon intu Ihe pdymcnl accepting      o   Bllhng On BChalf oi'thers progrtun admlrushcrcd tluough
    unit using a user interface (c.g a series of buttons, a key pad,        a wirclcss earner/ISP or third party.
    touch screen, or other input mechanism using, for example,                  1'he l)elfer reference is directed to a system wherein a
    the column and mw at which a product is located) 13ased on              vending nmchine has an midio code collector and a code
    the user's inputted selection, technology within the payment            validator that is adapted to receive audio tones from a mobile
    accepting unit provides the desired product (or service) to        s.   device The audio tones include authentication codes and
    hhc uscl.                                                               dispense codes ho conlrol dispensing oi'roduct from hhc
       As hhc number of people with iniemet-connected mobile                vending machine. To start the transaction, thc consumer
    dcviccs proliferates. so does thc vanety of uses ibr such               duils a unique sct oi'symbols and digits to route thc call to
    devices. Mobile paynlent is a logical extension                         a verification server. The symbols and digits may correspond
       'lhere is a large development etTort around bringing            io   to a unique vending machine identification number and
    mobile payment to the retail sector in an effort to not only            product identification numbers.
    provide options to the user, but also increased convenience.                The Ciaribaldi reference is directed to an electronic device
       Iu Iix'cuh vctils, ulauv huprovculcuhs til ulodcnl vcuihug           fihr thc saic of ulhangiblc products tluough vending machulcs
    machines have bemh suggested. Many of Ihe innovations                   thai ulcludc intcrfaccs ho conununicatc w hhh external penph-
    relaie ho nu:dns for conmlunhcahulg wuh tim vending                Si   arsis through thc MDB protocol, thc RS232 standard, and
    nmchiue. Some of these conuuuilication ihlnovations are                 the Dl SX protocol, an interface to conlmunicate with users,
    detailed in IJ ) Pat No 6,584,309 to Whiaham (the                       a conlmunications system that enables it to act as part of a
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 49 of 66


                                                              US 10,719,833 B2

    nciwork and commurucale with a cenlral svslem, and a                         for smiduig an aulhorizauon grant for funds lo the mobile
    controller„ that articulates the communication among the                     device using long-ran e communication technology 'lhe
    aboie-mentioned components, so as to cnablc a central                        mobile device the forwards the authorization grant for funds
    Sv'Stctli 10 pi:riorill ilivi:I st: BCIIOIIS Oil B vi:Iidiiig IUIICIIIIIC.   to the adapter module using short-range comniunication
        1'he Vv'einer reference is directed to a system and method               tecluiology. The payment accepting unit dispenses the at
    for pmviding pmduct or service with a cellular telephone.                    least one product or service in response to receiving user
    The probleni identified in the Weiner reference is that mobile               input lo Ihc payment dccipling unit uiput mecharusm if Ihe
    contnuuiication devices are long-range electronic devices                    adapter module has recco ed thc authorization grant.
    designed to be used for long-ran e conuminications.                               I'he adapter module may lmve security technology and the
    Escicwuig Ihc usc of near-Iield communicalion becinisc II in server niay have security technology 'I'he mithorization
    rixpnres special design or modilicaiion ol the mobile station                request may be secured by the adapter module security
    (e . the vending machine), the )Veiner reference teaches a                   teclmology to create a secured authorization request. The
    mobile comiliunicatioil device identifier, consistina of a                   authorization grant may be secured by the server security
    shielding dehning a coverage area, the slueldin arranged to                  technology to cruin: a sccurcd authonzauou grant. Thc
    reduce radio signals originating externally of the covemge                   secured aulhonzation rcqucst and lhe simurcd authonzation
    area to be less than a pre-detemiined signal strength: an                    grant are preferably undecipherable to the mobile device
    anlciuui associated witluu thc delincd coverage area; a                          'I'he adapter module and the server may share a unique
    transccivcr coupled to thc antenna, Ihe trmwccivcr conunu-                   private key The adapter module may have encryption/
    nicatin ivith a niobile station inserted within the defined                  decryption tecluiolo y and the server may have encryption/
    covemge area utihzing a sipial strength greater than the zo decryption teclmolo y. The authorization request may be
    pre-deteunined si nal stren th; and a service control unit                   encrypted by thc ndaptcr module micryption/dccDplion
    responsive to the transceiver, the service control unit respon-              tCChitolog)'Siiig lllC UillqUC prlvBII: ki:y 10 ClitilC Bit
    sive to the conununication 10 output a signal indicative of an               encrypted authorization request. I'he encrypted mithoriza-
    authorization to provide a product or service.                               tion request may be decrypted by the server encryption/
        lhc Carlsou rcli:rance is dircclcd to a system mid a                     decryption technology using the unique private key The
    method for using a portable consuiner device such as a                       authorization grant may be encrypted by the server encryp-
    mobile phone for payments and the like One embodinient of                    tion/decryption teclutology using the unique puvate key to
    the Carlson system is directed to a method that includes the                 crcalc an oner)pled aullxirizalion grant. lite cnciyplcxt
    steps of receiving a payment request message fthat includes                  aulhonzation grant may bc decrypted by thc adapter module
    a request to pay for a product from a vending machine) fmm io encryption/decryption technology using the unique private
    a portable consumer dcvicc opcratixi by a consumer. sending                  key 'lite encrypted authorization request and the encrypted
    an aulhonzation rcsponsc mcsmdge back lo the vending                         authnrizatinn grant are preferably undeciphensble to the
    niachine wherein the vending machine subsequently                            mobile device.
    pmmpts the consumer to enter a selection if the authoriza-                       The adapter module is preferably surrounded by two
    tion response niessage indicates that the consumer is autho- is zoril:s, ii pii)'IIICilt zOIIC diid dil aillllorizdlioii Bollix Wile'ICIII
    rized to make a purchase, and receiving an acknow:ledge-                     IIIC pii)'IIICIII ZOIIC is wilhlii IIIC IIUlllorlzatloil zoilC. Tilt:
    ment ntessage fmm the vending machine that the product                       adapter module sends Ihe authorization rcqucsl when Ihe
    was purchased. Thc step of "sending an authorization                         nxibile device is within the milhorization mne. 11ie mobile
    rcsponsc nu:ssagc bnck lo Ihe vending machine" is pcr-                       device tistwards the authorization pant for funds to the
    fiirmed by a remote payment server and would require a do adapter module ivhen the mobile device is within the pay-
    persistent network connection                                                ment zone. A third zone possible zone is a communication
                                                                                 Bouc. thc authonzalion zone being witluu the communica-
              BRIEF SUMMARY OF THE INVENTION                                     tion zone. Thc mobile device preferably rcccives advcrtisuig
                                                                                 broadcast signals Ibom thc adapter module witluu lhc com-
        Disclosed herein are mobile-device-to-inachine payment                   munication zone
    systenis and, more specihcally, mobile-device-to-machine                         'I'he system nmy have a hands-free mode in w:hich the
    payment systems over a non-persistent network connection                     payment accepting unit dispenses the at least one product or
    and featuring hands-free and mamial modes.                                   service without the user interacting with the mobile device.
        Dcscitbixt hereu»s a mobile-device-10-maclnnc paymcut                    A display Of thc payment accepung unit may bc used for
    Sv'Stctli fiir RICililallilg B CBSllli:ss lidilSdCIIOII Ioi pUICIIIISI: Of c displaying I'unds avmlablc basixl ou uiformauou Ibom Ihe
    al least one product or service by a user from a paymeul                     authorization grdnn Thc input mecharusms of thc paymenl
    accepting unit that preferably has input mechanisms The                      accepting unit may be used tiir receiving user selection input
    user has a niobile device that has both short-ranae conunu-                  when the user interacts with the input mechanisms to select
    nication teclmolo y and long-range communication tecluiol-                   the at least one product or service to be dispensed.
    ogy. The payment acceptin unit is capable of dispensin at ss                     The adapter module may be an in-line dongle for in-line
    least onc product or service. Thc system includes an adapter                 insertion within a multi-drop bus of thc payment BCCCTItutg
    module mid a scrvcr. Thc adapter module Is assocmted with                    uiut. Further, Ihc payment accepting unit mny have a multi-
    IIIC pdvillCIII BCCCpliilg Uilil arid IIBS shots-range Coitliiiiiiu-         drop bus lo a payment recco ing mechanmm. Thc multi-drop
    calion lecluiology for communicating with the short-range                    bus may have a male adapter and a female adapter. 'Ihe
    communication technology of the mobile device 'I'he server io adapter module may have a male adapter and a female
    has long-range conuuunication technology for conununicat-                    adapter. The adapter module is preferably insertable in serial
    in with the long-range conununication teclmology of the                      v ith the nniiti-drop bus by connectin the male adapter of
    mobile des ice. The adnpter module is for scnduig an autho-                  the adapter module to lhc female adapter of thc mulu-drop
    rization rcqucst for funds to thc mobile device usm slxirt-                  bus and by connixting the lemalc adapter of llm attaptcr
    range commurucation teclmology. Thc mobile device lien ss module lo thc maleadaplcr of Ihc multi-drop bus.
    forwards the authonzation request tiir funds to the server                       Also described herein is a method for using a mobile-
    usiiig long-railge coiliniunication technology I he server is                device-to-machine payment system fiir facilitating a cash-
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 50 of 66


                                                              US 10,719,833 B2
                                      i
    less irmisaction lor purchase ol at least onc product or                         sotto. WhCIC'ill illC IIU111011zattoll zollo ls wltlllll ihc C0111111U-
    service by a user from a payment accepting unit may have                         nication zone. The niobile device receives advertising
    input mechanisms 'I'he user may have a mobile device                             broadcast signals from the adapter module withui thc com-
    having both short-range comnnuiication technology and                            munication zone
    lon -range communication technology. The payment                                     Thc method may luivc a hands-frcc mode ui wluch thc
    accepting unit is preferably capable of dispensiitg Bt least                     payment accepting unit dispenses the at least one product or
    one product or scrvicc. Thc method includes the steps of: (a)                    service without the user interacting with the mobile device.
    sending an authonzaUon rcqucst for liuids io thc mobile                          'I'he method inay further include the steps of (a) displaying,
    device usin short-range comnnuiication technology of an                          funds available on a display of the payment accepting unit,
    adapter niodule associated with the payment accepting iunt,               I it
                                                                                     the funds available nuiy bc based on uil'onnaiion from ihe
    (b) receiving the authorization request for funds front the                      authorization grant: and (b) receiving user selection input
    short-range conmutnication technology of the adopter mod-
                                                                                     when thc user interacts with input mecharusms of thc
    ule at the short-ran e communication teclmology of the
    mobile dcvme: (c) forwarduig the authonzaiion request for                        payment accepting iuiit to select the at least one product or
    funds io a scrvcr using ihe ion -range communication                             scrvicc to be dispensed.
                                                                                         'I'he method may include the step of inserting the adapter
    technolo y of the niobile device: (d) receiving the authori-
    zation request for funds from the long-range communication                       module as an in-line dongle fiir in-line insertion within a
    technolo y of the niobile device at long-range comnnuiica-                       nntlti-drop bus of the payment accepting unit 'I'he method
    tion teclmolo y of the server: (e) sending an authorization                      may include the step of inserting the adapter module in serial
      rant for funds to the mobile device using the long-range                       with the multi-drop bus by coiuiecting a matc adapter of thc
    commumcauon technology ol'hc server, (I) rcccivmg the                            adapter module to a feniale adsapter of the multi-drop bus and
    autlxirizaiion grani for I'unde from long-mngc conunumnt-                        by connecting a Icmalc adapter ol the adapter module io a
    tion technolo y of the server at the long-nsnge comnnuuca-                       male adapter of the multi-drop bus
    tion technology of the niobile device; (g) fiinvarding the                           Thc sub)tot matter desvnbed herein is particularly pointed
    mithorization grant for funds to the adapter module using the                    out and distinctly claimed in the concluding portion of this
    short-range communication tecluiology of the mobile                              spccilicaiion. Obiccsn cs. fbaiurcs, combuiations, and
    device; and (h) receiving the authorization rant for funds                       advantages described and implied herein will be more
    frotil Illl: Sholt-I'BllgC CollllllUIIICB11011 iCC1111010gy Of thC               readily understood upon considemtion of the following
    mobile devwe. ai short-range commuiucaIion icmluiology of                        detailed description of the invention, taken in conjunction
    the adapter module At least one product or service may then               It)
                                                                                     v Itll thc Bccolllpaitviitg itrawlllgs.
    be dispensed from the paynient accepting unit in response to
    receiving user input to the payment accepting unit input                                 BRIEF DESCRIPTION OF THE SEVERAL
    mechanism if the adapter module has received the autbon-                                      VIEWS OF THE DRAWINGS
    zation grant.
       lite method may include thc steps of securing ihc autho-               3s
                                                                                        FICi I IS B SCIICIIIBIIC dlilgtillll itlBI SIIOUS illlec zollCS. B
    rizaiion rixNcst using security iccluiology associatnl wiIh
                                                                                     first "comnninication zttne" (e g. "13luetooth range"), a sec-
    thc adapter module to create a sccurixt auIhomzation request,
                                                                                     Olld Buttlorlzatlon ZOIIC. Blid B illll'd pBvlllcllt Zoitcs Tile
    seC11011 tllC BII1110117.,'Itlon gf'lilt IISlng, SCC11111V teCllllologv
    associated ivith the server to create a secured authorization                    payment zone (that can't be zem) is smaller than or equal to
    grant. and the secured authorization request Bnd the secured                     (overlapping completely) the mtttximzation zone.
    authorization ~Cant are preferably undecipherable to the                            lilii 2 is a schematic diagrmn tlmt shows the three zone
    IltobllC dCVICC.                                                                 of FICi. I with multiple users therein, the mobile-device-to-
       lite method may include the steps ol        (a) shann a unique                machinc paymcni systnns providuig for managuig and
    pni sic key betwccn the adapter module mid thc scrvcr. (b)                       resolvin nndtiple users.
    encryptin using the unique private key the authorization                            FICi 3 Is a table ilmi illusuaies thc hands-I'rce credit or
    request using encryption/decryption technology associated                        alert user principle
    with the adapter module to create an encrypted authorization                        FICi. 4 is a fiovv chart showing the log ing RSSI at User
    request, (c) decrypting usin the unique private key the         111PUt.
    cncryptcd authonzauon request using encryption/decryption           FICi 5 Is a blocl schnnaiic that shows clnncnts of ihe
    tccluiology associated with ihe server, (d) cncryptm using 0 system including, but not luniin! to, thc adapter module. ihe
    thc uruque pnvate key thc miihorizstion gran1 using the         maclunc, ihc mob dc dei Icc. and exemplary scrvcrs, as well
    encryption/decryption technology associated with the server     as comnninications therebetv een.
    to create an encrypted authomzation giant. (e) decryptittg          lilii 6 is a block scheniatic that shows there are three
    using the unique private key the encrypted Butlmrization        areas of encryption used (each is bi-directional) between the
    grant using encryption/decryption technology associated s. adapter module. the machine, the mobile device, and/or
    with the adapter module, and (c) ihe encrypted authorization    cxnnplary sert crs.
    rixpicst and thc encrypted auihonzauon grant are prcfcrably         FICi 7 is a block diagram tlmt conununicanons, massag-
    undecipherable to thc mobile device.                            ing, vending scqucncc, and purchase tlow bctwccn thc
       'itic method may include the steps of (a) surmunding the     adapter module, the mobile device, and a system manage-
    adapter module with two zones, a payment zone and an to ment server
    authorization zone„wherein the payment zone is within the           FICi. gA is a timing schematic dia ram that shows addi-
    authorization zone. (b) the adapter module sending the          tional elements and features of the system including, but not
    authorization rcqucsi when thc mobile device is within the      lllllltCil to. CtlllllllUIIICB11011S till:itlUIII, lllcssaglllg, VClldlllg
    authorization zoine, and (c) thc mobile device forwardmg the    scqunice, and purctmse liow, when thc user cntcrs ihe
    authorization grani for funds io the adapter module when the Ss conumuucaiion zone (Bluetooth Rmigc)
    niobile device is within the payment zone 'the adapter              lilii gt3 is a tinting schematic diagram that shows addi-
    niodule may also mclude a third zone, a communication           tional elements and features of the system including, but not
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 51 of 66


                                                         US 10,719,833 B2

    hum(cd to, couuuuuu atlous ulcdluul, Incssiigiug, vending               FICi 23 is a lirst side view   of thc ul-lute dongle adapter
    sequence. and purchase flow, when the user enters the                module of ill(i   ZU,   the second side being a mirror image of
    Authorization Zone.                                               tllat shov'Il.
      lqCi 8( is a timing schematic diagram that shows addi-              ill(i 24 is a first end view of a connector receptacle of the
    uonal elements aud liuturcs of the system includmg, but not       in-line don le adapter nu&dule of FICi. 20.
    limited to, communications medium. Inessauing, vendiag                FICi. Z5 is a second end view of a connector receptacle of
    sequence. and purchase flow, when the user enters the             the ln-hnc donglc adapter module ol'IG. 20
    Payment lone and, in particular. detailing the hands-free             FICi 26 ls a perspccui c view takml from thc tirst cnd of
                                                                      the in-line dongle adapter module of I'ICi 2U, the connectors
    mode alternative and the swipe mode alternative.
                                                                   in and cables bet&veen which the in-line dongle adapter module
       FIG. 8D is a timing schmnatlc diagram that shows addi-
                                                                      is inserted being Shoivn in broken lines for environmental
    tional elements and features of the system including. but not
                                                                      put'poses.
    hum(cd to, couuuuuu atlous ulcdluul, Incssiigiug, vending
                                                                          FICi 27 is a perspective view taken fmm the second end
    sequence. and purchase tlov& in a vending transaction             of the in-linc dongle adapter module of FIG. 20, the con-
    includmg a loop for multiple tmnsacuons.                          niwtors and cables bctw ceo winch thc ul-linc donglc adapter
       lqCi Ul: is a tinting schematic diagraiu that shows addi-      module is inserted being shoivn in broken lines for envi-
    tional elements and features of the system including. but not     ronmental purposes
    limited to, communications medium. Inessauing, vendiag                ill(i 28 is a perspective vieiv of the in-line dongle adapter
    sequence. and purchase flow, in the Login mode.                   module of FKi. 20 within a vending maclfine.
       FIG. 8F ls a tuning schematic diagram that shows addi- &O          FICi. 29 is a perspective vieiv Of the exemplary third
    tional elements and features of the system including. but not     prcfbrred in-hnc dongle adapter module with a gap uldlcat-
    limited to, conununicdtions medium. mcssaging, vcndulg            lug thc ul-huc douglc diblptcr ulodulc i au bc of duv length.
    sequence. and purchase flow, during Module bootup                     ill(i 3U is a front plan view of the m-line dongle adapter
       FIG. UG is a timing schematic dia riun that shows addi-        nx&dule of FI(i. 29
    tional elenlents and features of the system including. but not        ill(i 31 is a hack plan vieiv of the in-line dongle adapter
    limited to, conununicdtions medium. mcssaging, vcndulg            module of FICi. 29.
    sequence. and purchase flow, during Account Check/llpdate.            FICi 32 is a frat side view of the in-line dongle adapter
       FI(iS. 9A-9E are flow charts that show exempiaty steps         module of FIG. 29, thc second side being a mirror image of
    and features of the system including, but not limited to,         thilt shown.
    communications. messaging, vendil&g sequence. Snd pur-         io     ill(i 33 is a first end view of a connector receptacle of the
                                                                      in-line dongle adapter module of lqCi 29
    chase flow.
                                                                          ill(i 34 is a second end vieiv of a connector receptacle of
       FI(iS. 10A-IUD show an exemplary mobile device with a
                                                                      the in-line dongle adapter module of FICi. 29
    graplucal  reprcscutatlon of an exemplary  mobile  apphcatlon         FICi. 35 is a perspective view taken from the firs end of
    shoivn thereon, the mobile application being used as part of &1 the iu-linc dongle adapter module ol'FICi 29, thc conniwtors
    the mobile-device-to-macluue payment systems.                     and cables bctwccn v:hich the in-lute dongle adapter module
       FI(i 11 is a perspective view of the exemplary hrst            is ulscrtcd being shown in broken ines for cnvlronmcntal
    preferred in-line dongle adapter module.                            purposes.
       lqCi 12 is a fmnt plan view of the in-line dongle adapter           lli(i 36 is a perspective vieiv taken from the second end
    module of FICi. 11.                                              do of the in-line dongle adapter module of FICi. 29, the con-
       FIG. 13 is 5 back plan view ol'he ul-line donglc adapter         nectors and cables between which the in-line dongle adapter
    module of FICi. 11.                                                 module is lnscrtixl being shown in broken ines fl&r cnvi-
       FIG. 14 is a side view of the in-lmc donglc adapter              rouulcutid pulposcw
    module ol'ICi. 11 in accordance with some implementa-                  FICi 37 ls a pcrspcctlvc view of thc ln-lute donglc adapter
    tions                                                               module of I'ICi. 29 within a vendmg maclune
       I 1Ci 15 is a first end view of a connector receptacle of the       ill(i 38 is a perspective viev of the exenlplary fburth
    in-line dongle adapter module of FICi. 11.                          preferred in-line dongle adapter module with two vertical
       FIG. 16 is a second end view of a connector recepmcle of         gapa indicating the in-line dongle adapter module can be of
    thc in-lute dongle adapter module of FIG. 11.                       any width.
       FIG. 17 ls a perspective view taken from the lirst mid of o         FICi 39 ls a front plan view of the in-hne dougle adapier
    thc in-linc donglc adapter module of FIG. 11, the colulcctors       module ol'FIG. 38.
    and cables between which the in-line dongle adapter module             ill(i 4U is a hack plan vieiv of the in-line dongle adapter
    is inserted being shown in broken lines for emironmental            nx&dule of FI(i. 38
    purposes.                                                              FICi 41 is a frat side view of the in-line dongle adapter
       FI(i. 18 is a perspective view taken thorn the second end » module of FICi. 38. the second side being a mirror ima e of
    of thc in-linc donglc adapter module of FIG. 11, die con-           thilt shown.
    niwtors and cables bctw cml wluch the in-hnc donglc adapter            FICi 42 ls d Illa( cud vlcv'l 5 couui clot rix'I plliclc ol thc
    module ls inserted being shown ul broken lulcs for envi-            iu-line dongle adapter module of FICi 38.
    ronmental purposes                                                     ill(i 43 is a second end vieiv of a connector receptacle of
       I 1Ci 19 is a perspective view of the in-line dongle adapter io the in-bne dongle adapter module of I'l(i 38

    module of FICi. 11 within a vending machine.                           FICi. 44 is a perspective view taken from the firs end of
       FIG. 20 is a perspective view of the exemplary second            the in-line dongle adapter nu&dule of FICi 38, the connectors
    prefcrrcd in-linc donglc adapter module.                            and cables bctwccn v:hich the in-lute dongle adapter module
       FIG. 21 is a front plan vww ol'he in-hnc donglc adapter          is ulscrtcd being shown in broken ines for cnvlronmcntal
    module of FIG. 20.                                               si purposes.
       FI(i 22 is a hack plan view of the in-line dongle adapter           lli(i 45 is a perspective vieiv taken from the second end
    nloduie of ill(i. 20                                                of the in-line dongle adapter module of ill(i 38, the con-
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 52 of 66


                                                         US 10,719,833 B2
                                                                                                                10
    nixtors and cables bctw cml wluch ihe in-hnc donglc adapter             c ounce m w Ith II pBy'nn:nt ice clv fig nlcchtinl snl (c.g. (hc'.    coil
    module is inserted being shown in broken lines for envi-                mechanism), disconnecting the wire (so that there are two
    lonnlcnttil plirposcx                                                   loose ends, such as a nlale connection end or adapter of an
       FIG. 46 is a pcrspcctive view of the ul-lute donglc adapter          MDI3 and a fenlale connection end or adapter of an MDB),
    nlodule of ill(i. 38 within a vending machine.                          plugging (inserting) the adapter module 100 in serial ("in-
       Fl(i 47 is a perspective vieiv of the exemplary fifth                line*') v,ith the wire (for example. connecting the MDB
    preferred in-line dongle adapter module and, specifically. the          fi:male adapter to a male adapter of thc adapter module 100
    longitudinal center portion thereof, the dashed line depiction          and connixting thc MDB male adapter to a fmualc adapter
    of the sides indicating the sides of the in-line dollgle adapter        of the adapter module IUU), tucking the wire and the
    module can be of any shape or curvauirc.                           10   installed adapter module IUU back into position. and "poiv-
       FIG. 48 is a front plan view ol'hc in-lmc dongle adapter             eung up'* (turning on) the nlachine 120 Most vending
    module of ill(i 47                                                      machines made since 1995 have this industry standard MDB
       11Ci 49 is a hack plan view of the in-line dongle adapter            teclmology that would allow this easy 30-second installa-
    module of FICi. 47.                                                     tion. On machines without MDB tcclulology, thc adapter
       FIG. 50 is a side view of the in-line dongle adapter                 module 100 can bc conligurcd or dcsigucd to work with
    module of FICi 47 In accordance with some implementa-                   other serial protocols or activate a switch In essence the
    tlonS.                                                                  adapter module 1110 simulates establishing payment on
       FIG. 51 ls a (list cnd vn:w ol a conncctol rcccptiiclc of thc        payment accepting unit 120 in much the sante manner as
    in-line dongle adapter module of I'l(i 47                               other alternative forms of payment (e g. cash).
       FI(i 52 is a second end view of a conilector receptacle of Io           Non-persistent Neuvork Connection: Althou h payment
    the in-line dongle adapter module of FICi. 47.                          dcccpthlg units (or nldchnlcs ) thdt accept univ cBsh (c.g.
       FIG, 53 is a perspective view taken from the first end of            paper currency mid coma) may not require a colulcction
    the in-line dongle adapter module of FIG. 47. the connectors            (persistent or non-persistent) to a neuvork, tnlditional pay-
    dnd cables bctwccn which thc in-lute don lc adapter module              ment accepting units that accept cashless pavments (e 8,
    is inserted beulg shown ul broken ines filr environmental               credit cards, debit cards, and alternative mobile device
    pllfposcs                                                               payment methods usin, for example, smart phones) require
      11Ci 54 is a   perspective view taken froin the second end            a persistent connection to a networl (v ired or u ireless) to
    of the in-line dongle adapter module of FRL 47. the con-                IdclhtBtc thc cashlcss pdvnlcnnn In othcl'ould, without
    nectors and cables benveen which the in-line dongle adapter             pcrsistcnt (ongoing or acccssiblc on demand) network con-
    module is inserted being shown in brol en lines for envi- lo            nection, tnlditional paynlent accepting units cannot accept
    lonnlcnttil plirposcx                                                   cashless payments. Most traditional payment accepting units
       FIG. 55 is a pcrspcctive view of the ul-lute donglc adapter          that accept cashless payments Include the technology to
    nlodule of ill(i. 47 within a vending machine.                          accomplish this persistent neuvork connection that allows
       Fl(i 56 is a block diagrmn of an exemplary adapter                   them to connect to a renlote server. If the netv orl connec-
    nlodule                                                        li       tion to a tmihttonal mdclunc is temporanly intcrruptixh
       FIG, 57 is a block diagram of an exemplary mobile                    cashlcss payments will bc tcmporauly unavailable. If thc
    dcvicc,                                                                 Oui chute Is loca tixi ul a 1octl t lou v;hcl'c no st gnBI Is d vill idb le,
       FIG. 58 is a block diagram Ol'n exemplary server.                    cashless payments will not be possible I'he Whigham
                                                                            reference, the Offer reference. and the Heifer reference
                DETAILED DESCT(IPTION OF THE                           do   disclose aitemative payinent accepting units that accept
                         INVENTION                                          cashless payments by using the user*a cellular phone to
                                                                            allow thc user to manually input codulg to a rcmotc scrvcr
        Disclosed herein arc mobile-device-to-maclmlc paymmlt               and, thereby act as dn on-dcnuind budge network connec-
    sv'steals Bnd, nlorc spix'Ilicallg nlobllc-device-to-nuichlnc           tion. 11&csc references, howcvcr, rcquirc signilicant user
    pavincltt sl'steals ovct' non-pci'sistcirt ilctwork connection.         interaction with the cellular telephone to efFectuate the
    'I'he mobile-device-to-machine payinent systems disclosed               transaction In addition to using a mobile device 131) as an
    herein focus on the unattended retail space (e.. a paylnent             intermediary between the paynlent accepting units 120 and
    accepting unit 120 or machine 120). More specifically,                  the server 130. mobile-device-to-machine payment systems
    mobile-dcvicc-to-maclunc payment systrsns disclosed                     described hcrcin mimmizc (manual mode) or clinunaic
    herein allow a user (having a mobile device 150 with a              0   (hands-free mode) user ultcraction with the mobile device
    mobile application 140 thereon) to make a cashlcss purchase             150 Further, some mobile-dei icc-to-macluue payment sys-
    fmm a payment accepting unit 120 (having an adapter                     tems described herein facilitate the acceptance of cashless
    nlodule IUU associated therewith)                                       payments without requirina any network connection near the
       The nlobile-device-to-machine payment               systems          payment accepting unit 120. Mobile-device-to-maclfine
    described herein can be unplemented with one or more of 11              payment systems described herein that are located in a
    thc follow fig 8 stares. cBsy ulstdllalion fiuuiuc.     11non-          rmuote location whcrc no signal is available, thcrcl'orc, can
    pcrsistcnt network connccuon fi:dturc, a mamial (swipe to               dcccpl cilshlcss pBvnlcnun
    pay) mode fcaturc, a hands-I'rcc mode leaturc; and a mul-                  Manual (Swipe to Pay) Mode. Usutg a "swipe to pay"
    tiple vending transactions (nndti-vend) feature.                        feature (or just "swipe") refers to a user's action imple-
      I iasy Installation Installation is very easy, requires no io         mented on his mobile device 151) In which he quickly
    tools. requires no confi uration, and takes Bs little as 30             bnlshes lfis finger (or other pre-deteunined interaction) on
    seconds. This is accomplished by using an adapter module                the mobile device's touch screen 152 (or other input device
    100 such as an ul-lute donglc (a hardware device with                   associated with thc mobile device 150) From thc user's
    software thereon) design for in-lute ulscrtion w itlun a multi-         pcrspcctivc. when the user is withul range, a prc-utsuilicxi
    drop bus (MDB) ol'a paymeut acccptulg umt (e.g. a vending si            mobile apphcation 140 automatically connects to thc pay-
    nlachine). installation is as simple as "powering down"                 ment accepting unit 1211 (e.g a vending nlachine). The
    (tumin otf) the machine 120, identifying the "wire" that                nxlbile application 140 might display (on the touch screen
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 53 of 66


                                                        US 10,719,833 B2
                                                                                                      12
    152)   a  prepmd balance that thc user "swipes" to transfi:r                                  Delinitioiis
    payment to the payment accepting unit 121) 'I'he user could
    observe the transferred funds on the touch screen 152 of the             Before describing the mobile-device-to-n&achine payment
    mobile device 150 and/or on the display 122, 124 of the              systems and the figures, some of the terminology should be
    payment accepting urut 120. The tmsnsaction is completed             clanfied. Please note that the terms and phrases may l&ave
    just as if cash &1 as inserted in the machine 120 with the user      additional definitions and/or examples tluoughout the speci-
    inpuuing Ins sehxuou on thc payment acceptmg un&t 120                licat&on. Where otherwisc not spec&lically dciined, words,
    and thc payment acceptuig urut 120 dispensm 0&e product              pluascs, and acronyms arc given thc&r ordu&ary meaning in
    or service. After the selection is made, the change is returned      the art. 'I'he following paraaraphs provide some of the
    to the mobile device 150 and this may be shown on the touch IB       dehnitions for terms and phrases used herein
    screen 152 of the mobile device 15I)                                    Adapter Module 1()(h As sho&vn &n I&I(iS I and 2. the
       Hands-Free Mode: A "hands-free pay" feature (or just                    adapter module 100 is a physical device that is installed
    "hands-free") would most likely be used with "favorite**                   in a machine 120 (a payment accepting unit 120). The
    payment accepung un&ts 120 (c.g. a vcndmg machine at                       shown cxcmplary adapter module 100 m an in-lute
    worl or school). From thc user*a pcrspect&ve, hc would I                   iloiigh: (ii ha&i%Sic dc&ice willi software Ilicrc'oi&)
    approach the favorite payn&ent accepting unit 120 and not&ce               device that may be inserted &n-line &vith&n a nn&lti-drop
    that the display 122, 124 of the payment accepting unit 120                bus (MDB) of a machine 120 The adapter module ll)l)
    sho&ved funds available, he would select the product or                    bridges the communication between the machine 121)
    service using the payment accepting unit's input mecbt-                    and a mobile device 150. Although descnbed as a
    nisnis (e.g. buttons 126 or a touch screen dispLBy 124 shown zo            unique component, it slu&uld be noted that the adapter
    in FIG. 19), and he would rctueve his dispensed services or                module 100 could be unplemm&tcd as a plurality of
    products. It would bc that s&mple. Morc spec&lically. when                 dcv&ces or integral&BI into other dcv&ccs (c.g. compo-
    the user is &vithin range, a pre-installed nu&bile application             nents of a machine 120). In its unique component fhrm,
     14() automat&cally connects to the payinent accepting unit                the adapter module IUU can be easily inserted into a
     12() (e.. a vending n&achine). The user may leave the n&ob&le             machine 12I) so that the n&achine 121) is able to pertorm
    device 150 in a pocket, purse. briefcase. bacl pack, or other              ne&v features with the assistance of the adapter module
    carrier. As the user approaches the payment accepting unit                 100. FIG. 56 slu&ws exempLary components associated
    120 and is &n approxunatcly '*anna-lcn Ih 'istance (e.g 3                  w&th thc iulaptcr module 100 Thc shown cxmnple may
    Io 5 lect). Ihc user could observe Ihe transferred funds on thc            be d&vided uito muluple distinct components 01st arc
    display 122, 124 of the payment accepting unit 12() 'the &O                associated v,ith each other or the exan&pie may be
    transaction is completed just as if cash was inserted in the               incorporated into or dm&vn from other technology (e g
    machine 120 w&th the user inputting his selection on the                   a computer or a payment accepting unit) as kmg as the
    payment accepting unit 120 and the payment accepting unit                  coi&ipotieirts me associated with e'Ich otlier.
    120 dispensing the product or service. After the selection &s           Mobile Device 150 and Application 140 (also referred to
    made, thc change &s rcturucd to thc mob&le dcv &ce 150. FIG. 31            as a '*mobile uppl&cauon," "mob&lc app." or '*app"): In
    3 details win:n thc hm&ds-friu mode would be avmlablc.                     gcncral. a mobdc de»cc 150 may bc n user's personal
       Mull&pic Vi:ndu&g Transactions (Muit&-Mend). Both the                   mob&le dev&cc 150. The mob&lc dcv&cc 150 (with a
    "swipe to pay" feature and the "hands-free pav" feature                    mobile application 140 thereon) acts as a conm&unica-
    could be used n&ultiple tin&es in sequence (implenteitted. fi&r            tion bridge bet&veen the adapter module I i)) (associated
    example, as a loop) so that a user may make multiple Bo                    v ith a payment accepting unit 120) and the server 130.
    purchases. After making his first selection and receiving lus              The mobile device 150 and application 140. however,
    product (or scrv&cc). Ihc user umild obscrvc that additional               arc not '*trusted" in Ihat ihe conunun&cat&ous (Iransnus-
    funds were ave&lablc ou thc d&splay 122, 124 on tlm paymm&t                s&ons) &t passes arc cnc&yptcd. Encrypted (sccurcd)
    accipting unit 120. Hc could make miother selection (or                    conumuucations are undcciphcrablc (uncncDP&able,
    multiple selections) and receive additional product(s) (or                 unreadable, and/or umisable) by the mobile device 151)
    service(s)) More specifically, the display 122, 124 may reset              I'lus keeps the passed con&munications secured and
    as if the transaction is complete, but then, because the user              safe from hackin . Exemplary mobile devices include,
    is still standin &n mnge, the mobile application 140 v ould                but are not limited to an&art phones, tablet or laptop
    send another credit to Ihc payment acccptuig umt 120,                      computers, or personal digital ass&stan&a (PDAs), smart
    allowu&g Ibr a second purchase. WT&cn thc walks away. the o                cards, or other technology (eg. a hardware-software
    system clears (c g. returns unuscx) funds to the mob&le                    comb&nation) known or yet to bc d&scovcrcd that has
    application 14U on the mobile device 130                                   stn&cture and/or capabilities similar to the mobile
       I'he features described above, alone or in combination                  devices described herein '11&e mobile device 150 pref-
    &vith other features descnbed herein v,ill revolutionize the               erably has an application 140 (app 140) &taming on it.
    hundred billion dollar automated retail industry. The exem- &s             The term "app" is used broadly to include any soihvare
    plary hardware &s very low cost and there arc no reoccurring               progrmu(s) capable of &mplcmenuug the Ibatures
    lius because no cellular co&uicct&on is rcqu&rcxl on thc                   described hcrcin. FIGS. IUA-10D show exemplary
    machine 120. Using thc mob&lc-dcv&ce-to-maclune paymm&t                    mobile dcv&ces 150 w &th assoc&a ted upps 140 associated
    systen&s described here&n, operators can increase frequency                therewith It should be noted that the phrase "mobile
    of visits and items sold with each visit                        so         device" can be assun&ed to include the relevant app
       Mobile-device-to-machine payment systems descnbed                       unless specifically stated otherwise Similarly, it should
    herein may be implemented as an apparatus nnd/or method                    be noted that an "app" can be assumed to be running on
    for cnabluig payments to a maclune 120 v&a a mobile dev&ce                 m& associated mobile dcvicc unless spec&iically states)
    150. Exemplary mob&lc-device-to-maclune payment sys-                       othcs w &se. FIG. 57 shows exemplary components asso-
    tems nuiy bc bc&ter understood w &Ih ref&:rance to Ihe draw- si            ciatcd w&th thc mobile devwe 150. Thc shown cximiple
    ings. but the shown mob&le-device-to-machine payment                       may be divided into nndtiple distinct con&ponents that
    systems are not intended to be of a limiting nature                        me associated with each other or the example may be
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 54 of 66


                                                      US 10,719,833 B2
                                13                                                                14
        incorporal &xi into or drawn fmm other lcciuloiogy (0 g.         keeps an accounung. Thc balance may &073&csea(, for
        the cell phone itself) as long as the components are             example, "cash" or it may be a "pronlotional value'*
        associated with each other                                       that represents funds that may be spent under certain
      Payment Accepting Unit 120 (or Machine 120) A pay-                 circumstmlces If these fin&is begin to be depleted, the
        ment accepting unit 120 (or maclfine 120) is equipment           user may be notified (e.g. via the application 140 on the
        that requires payment for the dispensin of an product            mobile device 150) that additional funds need to be
        and/or scrvicc. Payment accc7tting umts 120 may be               dcslglmtcd and/or transfbrrcd. Alternauvcly, funds from
        sending machines, parkulg meters, loll boolhs, laun-             other sources (c.g. (hc fundulg source scrvcr 160) may
        dmmat washers and dryers. arcade games. kiosks,                  be autoinatically transferred to restore a predetermined
        photo booths, toll booths, tnsnsit ticket dispensing             balance 'I'he balance may also be increased based on a
        machines, and other known or yet to be discovered                promotion (e.g points earned or coupons) As shown in
        payment acceptin units 120. Some payment accepting               FI(i. 58, the server includes appropriate processors
        units 120 can accept cashless payments (payments                 950. memory 960 (which would keep an accolulting of
        other than cash (paper currency and couls)) by accept-           thc user*a balance ul a manner sunllar to a glfi card).
        ing payment from, Rlr example, credit cards. debit               mid conumuncatlon systems 970. As shown, thc com-
        cards, and mobile devices                                        nninications unit 970 of the server 130 includes kmg;
      Nenvork ( onnections I'or purposes of this discussion. a           range conununication technology (e g. cellular technol-
        persistent network connection is a wired or wireless             ogy and Wil'i nlechanisms) 1 he server 130 also
        cornnlUU&catnuls contlcctkln that Is ongohlg (c.g. a             includes a security unit 955 for encrypting and decrypt-
        dedicated connection. a dedicated online connection, 20          ing messages. The server 130 receives an AuthRequest
        and/or a hardw irixl connimtion) or accessible on                from the adapter module 100 (via u mobile device 150)
        workk
        demand (e.g. thc abihty Ibr the maclmle to nuike a               mid, lf I'unds arc available, rctums thc AuthGrimt lor
        tenlporary connection to a server or the ability for the         funds Fl(i 58 shows exenlplary conlponents associ-
        user to contact a server fmm his Inobile device).                ated v;ith the sewer 130 I he shown example may be
        'I'ypicaliy the persistent network connection has been           divided into nuiltiple distinct components that are asso-
        conducted over "long-range conmlunication teclulol-              ciated v,ith each other or the example may be incor-
        ogy'* (e.g, hardwired, telephone network teclmology,             porated into or drawn from other teclulology (e.g. a
        cillular tcmlmology, WIFi tcclulology, wide area net-            conlpU(cf of a nlaul franlc) Bs long Bs lhc conlponcnls
               (WAN), local area network (LAN), or any wired             alc associated with ciich
        ol'virclcss comnnuucatton tcchnolilgv ovel'hc lute&'- 3(i                olhcl'dvertise
                                                                                   Presence iach adapter module 100 advertises
                                                                                             I


        net that is known or yet to be discovered) 'I'raditionally,      its presence by broadcastin stgita)s (adverusing broad-
        nlachines that accept payment other than cash require a          cast signals) to mobile devices in the zones 102, 104,
        persistent (ongoin or accessible on demand) connec-               016. Each adapter module 100 can listen to other
        tion to a neuvork to facilitate payment. This is true for        adapter modules'dvertisements
        machines that accept, for cximlplc, credit cards and ls        Rcceivcd Signal Strmlg&h Indicator (RSSI) Thc adapter
        dcbi& cards. The paymen& accc7tting umts 120 descnbcd            module 100 may have a self-cahbrauug signai strength
        hcrmn do uol rcquirc a tmihllonai perslslcnl network             t&i dc(cmunc Bouc lhrcshokls (c.g. B pa)'alen( zone

        connection I'he user's mobile device 150 acts as a               threshold) At the tinle the user selects an iten& (pmduct
        communication budge between the adapter module 100               or service) from the paynlent accepting unit 120, the
        and the server 130. Conununications beuveen user                 Received Signal Strength Indicator (RSSI) is lo ged.
        mobile devices 150 and the servers (e.g. a system                At tlfis moment. it is presumed the user is within
        nuinilgcnlcnl Bc&vcr 130 Bnd/0& flindulg soil&co Bc&vcr
                                        &I                               '*anus-length** (winch may bc u prcdctermulcd length
        160) take place using long-mngc commumcatlon tech-               approximating thc distance of a user standulg ul Ironl
        nology Conununlcatlons bctwccn user mobile devices               of B nuichulc for Ihc pU&posc of nlakulg a pUlchasc)
         150 and the adapter module 100 of the payment accept-           from the payment accepting unit 120 Mathematical
        ing unit 120 take place using "short-range comnnuu-              computation (In-Range I leuristics) is conducted to
        cation teclmology" (e.g. Biuetooth (e.g. Bluetooth 4 0,          derive the optimal RSSI tiueshold at which point
        Biuetooth Smart, Bluetooth LE (Low Energy). Bear-                payment should be triggered by an application 140 on
        Iicld conunuuicatiou, Ultra Widcband (UWB). RFID,                a mobile device 150. The tlucshold may be paymcnl
        infrared wireless, induction wireicss, or mly wtrcsl or          accepting urut specific and can vary over a pcuod of
        wireless tcmlmology the& could bc used to conumulicate           time. This optimal zone tlueshold is preferably rcporied
        a small distance (e g appmximately a hundred feet or             to the mobile device 150 duung an initial handshake
        closer) that is known or yet to be discovered). Neither        In-Range I ieuristics Mathcntatical computation that
        the adapter module 100 nor the payment acceptillg unit           determines the RSSI threshold to determine when a
        120. therefore require a traditional persistent lon-             user is in the authorization zone 104 and/or payment
        rangc wireless nc&work connection. Thc cxcmplary                 zone 102. This compu&ation can tukc ulto consuleratlon
        conunllnu:Buona lcchnologv shown hl thc fig&iles nlav            numerous his(once) dais poulls as well as trmlsactlon
        be rcplaccd with altemativc like conununications lcch-            spccilic ufiilrmauon such as which mobile device 150
        noio y and, therefilre. specific shown communications            is being used, payment accepting unit type. among,
        teciulologies are not nleant to be limiting. I&or example sc     other factors Preferably the RSSI is logged w:bile the
        WiFi teclmolo y could be replaced with another long-             user is making lus selection (this is the one time in the
        range conuuunication technoio y.                                 entire process that the user definitely will be "in range'*
      Seri cr: A server ls thc host proccssulg server that may be         (c g. they I&ill bc aml's length from the maclunc 120
        opcratcd by the company running &he system. For each             bccmisc lhcy arc physically inlcracuug with thc
        user. the scrvcr 130 prcfi:rably maintmns at least oue           machine 120). The type of user mobile device 150,
        "Virtual wallet" having at least one "balance" (which            accelerometer data (e.a is the user moving or station-
        can be 50) of designated funds for which the server 130          my), mid/or other information may also be logged
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 55 of 66


                                                               US 10,719,833 B2
                                     li                                                                            16
        while thc user is makuig lus selccuon. The adapter                            tllllc to Illakc it pUrcllilsc. Tllc iliitllollzcil 93110UIlr lllav
        niodule 100 can give a reference RSSI for the payment                         be considered to be the "wallet balance*'hat is held in
        zone 102 for the machine 120, and the application 140                         a virtual "tvallet."
        cmi make a +/ — adrustment based on the specific niobile                   Synchronization: 'I ime niay be synchniuized to the
        device 150 on which it is installed. Over a period of                         adapter module 100 from the server 130. The server
       time„ the system contmues to improve itself based on                           130 sends time infomiation v,ith encrypted messages
        dililitional data points.                                                     mid thc adapter module 100 uses the tnne encoded in
      Authorization Rcqucst (AuthRcx(nest): When a user                               tllC llicssagCS lol SVI1Cllrolilziltloll.
        enters rhe authorization zone 104. the mobile device                       I'he mobile-device-to-machme paynient systems and
        150 notifies the adapter module 100 and the adapter                           components theretsf may have associated hardware,
       module 100 sends the secured mithorization request                             software, and,'or firmware (a variation. subset, or
        (e.g. the encrypted authorization request) as a "rnes-                        hybrid of hardware and/or software) The term "hard-
        sage" (also referred to as a conununication or tmns-                          v are" includes at least one "processin unit.'* "proces-
       nnssions) to the server 130 via ihc mobile device 150.                         sor." '*computer," "progranunablc apparatus." miigor
        Encryption may be pcrfonncd by a secuuty unit 755                             other knoss n or yet to be discovered technology capable
        (security technology that may be associated with the                          of executing instmctioiis or steps (Bi)own as processing,
        pmcessing unit 75U and/or the memory 760). Signifi-                           unit 750 in FI(i 56, processin unit 850 in I'l(i 57, and
        cmitly. the Authgequest is a request fiir autlxirimtioa of                    processing unit 950 in lii(i. 58) I'he terni "software"
        funds. Bot a request for authorization of a transacrion.                      includes at least one 'program,** "subprogram." "series
        The purpose of the huids is irrelevant to rhe server 30. 20                   of instructions," or other known or yet to be discovered
      Authorization Cirant Token (AuthGran(). 11us is a *'mes-                        liardware instrumions or hardware-rcadablc program
        sage" (also rcfi:rrcd to as a communication or trans-                         code. Sofiw are may bc loaded onto hardware (or lirm-
       missions) encrypted by the security unit 955 (security                         v are) to produce a "nmchine,*'uch that the software
       technolo y) of the server 130 with the iuiique private                         executes on the hardhvare to create stnictures for imple-
       key for the adapter module 100 'I'he secured authori-                          menting the functions described herein I'urther. the
        zation gmsnt (e g. the encrypted authorizarion gmnt) is                       software may be loaded onto the hardv are (or finn-
        passed from the server 130 (via the mobile device 150)                        v are) so as to direct the mobile-device-to-maclfine
       to thc adapter module 100 ui ihc form ol' message.                             payment systems (and components thcrcol) to function
        The mobile device 150. however, is not able to decrypt                        in a particular mmuicr descnbcd hcrcin or to perform a
        and read the niessage 1'he mithorization grant is in 3(l                      series of Operational steps as described herein. "I iard-
        response to the authorization request 'lite anxiunt of                        ware" such as the aiLspter module IUU, mobile device
        rhe fiuids granted by the Auth(irant may be deternuned                         150, and paynient acceprina unit 120 may have soft-
        by factors including. but not limited to. the amount of                       ware (e.g. progranis and apps) loaded thereon. The
        funds available (or, if funds are not available, a mini-                      pluase "loaded onto the hardware** also includes bein
        loan could bc granted). a pre-authorized mnount (c g. is                      loaded into memory (shown as memory 760 in FIG. 56,
        sct by thc scrvcr. sct by the user during set-up, set by                      memory 860 in FIG. 57, and memory 960 ui FIG. 58)
        the funding source, or a standard amount). Iirmted by                         associated ss ith or accessible by thc hardware llic tenn
       tinie (e.. only a cenain amount per lxiur, or a prede-                         "memory" is defined ro include any type of hardware
       temiined amount at specific times of the day). limited                         (or other technoloay)-reaiLsble niedia (also referred to
        to the maximum amount of an item on the machine (or                           as computer-readable storage medium) including, but
        enough for two or tluee items in the machine). or one                         not limited to, attached storage media (e.g liard disk
        or more of thcsc and other factors. Sigmlicantly. thc                         drives, network disk dmas. scrvcrs), intcmal stora c
       AuthGrant mukcs thc funds available. but does not                              media (c.g. RAM. ROM, EPROM, FLASH-EPROM.
        authorize a trmisaction. Thc AuthGrmit may have an                            or any other memory clup or cartndgc), removable
        associated expiration penod in that it may expire if it is                    storage media (e g ('l)s, l)r/I)s. flash drives. memory
        not used in a pre-determined time period 'I'he leagth of                      cards, tioppy disks, fiexible disks). firmwar, and/Or
       time before the AuthCirant expires may be derermined                           other knov:n or yet to be discovered storage media.
        by factors includin . but not limited to. the trustwor-                       Dependin on its purpose. the memory may be tmsnsi-
        thuiess of thc user (e.g. thc user has a long lustory with                    tory and/or non-transitory Appropnatc "mcssagcs,"
        the system or some known provider (c.g. credit card                             CollllllillllCB(iol19.   9lglidls, Bllil/Or tldllsllllSS1011S
        provider. bank, or credit union), the user has a ood                          (tllilt illClliilCS Vill10ilS tv'pCS Of lllforilliltloll Bllil/Ol
        credit ratin, or the user lms a Large wallet balance). a                      instmctions includin, but not limited to, data, com-
       pre-authorized time period (e g set by the server. set by                      mands, bits, symbols, voltages, currents, electromag-
        the user dunng set-up, set by the finding source, or a                        netic wave~, may)eric fields or particles, optical fields
        standard tune period), hmited by time (e.g. predeter-                         or particle~, and/or any combination thereofj over
       Ililllt:il tlltli: pcrloirs dt spi:cllic riltli:9 iif tile ilBv 9Ucll iis      dpploprlB(C COI11311U111Cd(1011 pa(its,             tiilllSI111S91011
        longer times dunng breakfast. lunch, miil iiumer). Iun-                       patlw," mid other means Ihr signal transmission uiclud-
        itcd by thc machine or the products or services sold in                       ing any type of connection betwemi two clemcnts on
        rhe machine. Iiniited by the muuber of other users near                       the system (the systeni including, for example, the
        rhe machine (e g. if it is a crowded machine. the so                          adapter module 100, mobile device 150, payment
       AuthCirant may expire faster), or one or more of these                         accepting unit 120. hardware systems and subsystems,
        and other factors. The AuthCirant remain~ valid until it                      and memory) would be used as appropnate to facilitate
        expires or some other event occurs to end its validity                        ColltioIS Bllil ColltlllUIllCdtloli9.
        (c.g. thc user cancels it). This means that unilcr normal                  It should bc noted that thc ianna "programs" and "sub-
        circumstances thc mobile device 150 will hold the                             progtdlllS Ble ilt:IlllCil dS ii Si:Ill:9 Of lllstrUC(1011S illa(
       Auth()rant authorizing use of funds fiir a pre-deter-                          may be implemented as sofnvare (i.e computer pni-
       mined time period that will allow the user sutficient                          gram instmctions or computer-readable program code)
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 56 of 66


                                                          US 10,719,833 B2
                                  17
        thai may bc loaded onto a computer to produce a                       m&d&or    WiFi mcchamsms 872) for conunurucaung w&th
        "machine." such that the instructions that execute on                  the server 13U and short-range communications (shown
        &he computer create structures for i&nplementing the                   as liluetooth mechanisms 876) fi&r comnlunicating ivith
        fiulc&iona described herein or shown in the figures.                   the adapter module 100.
        Further, these progmsms and subprograms may be                      When used in relation to "conuuun&cat&ons," "signals,'*
        loaded onto a computer so that they can direct the                     and/or "transmissions," the terms "provide" and "pro-
        con&pi&ter to IUncfion ui a pal ncUlal a&Bunco BUch Ihdi               v&du&g" (and variat&ons thereof) urc meant Io include
        Ihc uls&FUcnons prodUcc Bn Blnclc of n&BUUfiic&U&c                     standard mmins of prov&sion &ncludu&g "trm&smii" and
        inciudin mstn&ction stn&ctures that implement the                      "transmitting," bm can also be used for non-traditional
        function specified in the flow chart block or blocks 1 he              provisions as ion as the "communicat&ons,"
                                                                                       "signals,*'&d/or
        pmgmms and subpmgrarns may also be loaded onto a                                 "transmissions" are "received" (that can also
        computer to cause a series of opemstional steps to be                  mean obtained). The tern&a "tmsnsmit*'nd "tmsnsmit-
        perfi&rmed on or by the computer to produce a com-                     ting" (and variations thereof) are meant to include
        puter uuplc&ucnltxf process such thai Ihc inslruct&ons                 standard mcm&s of uansnuss&ou, but can also be usod
        thai execute ou thc compuler provule slaps fi&r unple-                 fi&r non-trad&uonal Iransmiss&ons us long as Ihe "com-
        nlenting the funct&ons specified in the flow chart block               onlfilc;ltnuis.    Signals,,'uld/UF t& ulsnuss&ons Bre
        or blocks 'll&e phrase "loaded onto a computed'lso                     "sent '* he terms "receive" and "receiving" (and varia-
                                                                                       I


        includes being loaded into the &nemory of the computer                 tions thereof) are meant to include standard means of
        or a n&emory associated with or accessible by the                      reception. but can also be used for non-traditional
        conlputer. Sepamste, albeit interacting, programs and lo               methods of obtaining as long as the "conununications,"
        subprograms may be associated with thc adapter mod-                    *'signals," m&d/or "transmissions" arc "obta&ncd."
        ules 100, the server 130, m&d the mobile dcv&ce        urn&cd150    Thc term "associated" is delincd to moan uliegrai or
        (inciudin the mobile application 140) and these pro-                   original, retrofit&ed, attached, connected (including
        arams and subprograms may be divided into an&aller                     functionally connected), positioned near, and/or acces-
        subprograms to perform specific functions.                             s&ble by i&or exanlple, if the user mterface (eg a
      The terms "messages.*'communications." "signals.**                       traditionai display 122 (Flfi. 19). a touch screen display
        and/or "transmiss&ons*'nclude various types of infor-                  124 (FICI. 19). a key pad 126 (FICI. 19), buttons 126
        ma I &on and/or &ns I rue tions ulc1u ding, bu I not 1        Io,      (FIG. 19, shown as pari ol'Ihc key pud 126). a keyboard
        dat;&. commands, b&ts, symbols, vol(ages, currents, clm-               (nol shown), m&d/or other input or oulpul mccl&a&usm)
        &romaanetic waves. nlagnetic fields or particles, optical ia           is associated with a paynlent accept&ng unit 120. the
        fieiifs or particles, and/or any combination thereof.                  user interface may be original to the payment accepting,
        Appropriate technology may be used to implement the                    unit 12U, retrofitted into the payment accepting unit
        "conununications„'* "s)@tais,*'nd/or "transmiss&ons**                  120. attached to the payment accept&ng unit 120. Bnd/or
        including, for example. transmitters. receivers. and                   a nearby the payment accepting unit 120. Similarly,
        Irm&sce&vers. **Communications,'* '*s&goals," and/or &s                adapter modules 100 may be assoc&atcd w&th paymeni
        "uansnuss&ous" descnbed hcreul would use appropn-                      accept&ng units 120 &n thai thc ath&p&cr modules 100
        dic Ieclu&ology for thc&ra&icndtxf purpose. For exiunple,              may bc ongu&al to the paymeni accepting u&ut 120,
        hard-ivired con&munications (e o. wired serial conunu-                 retrofitted into the payment accepting unit 120,
        nications) would use technology appn&priate fi&r hard-                 attached to the paymen& accepting unit 120, and/or a
        wired communications, short-range conununications                      nearby the payment acceptin unit 120.
        (e.g. Bluetooth) would use technology appropriate for               It should be noted that relative terms are meant to help in
        close conunu&ucdt&ons, imd long-range conumuucd-                       Ihc understanding ol Ihc teclmology aud arc not meant
        t&ons (c.g W&F& or Cellular) would use tcclmology                      to limit thc scope of the invent&ou S&m&larly, unless
        appropnaic for remote conununicdiions over a d&s-                      spccilically stated othe&wise, thc terms used lhr labels
        tance. Appropriate security (e g. )SI, or 'I'I S) for each             (e g. "first," "second," and "third*') are meant solely fi&r
        type of comnlunication is included herein. Security                    purposes of designation and not for order or limitation
        units 755 and 955 include technology for securing                      The term "short" in the pluase "short-range" (in addi-
        messages. The security technology may be. for                          tion to having teclmology specific meanings) is relative
        example. encrypt&on/dccnption ttxlulology (e.g soli-                   to Ihc tenn '*long*'     Ihe pludsc '*long-range.**
         O'Bl'c ol'Brdwarc). AlihoUgh cue+'pion/dcc&yptuul &s               Thc terms '*may," "might," "can." and "could" are used Io
        d&scusscd pnmarily as bmng perl'ormcd using a unique                   u&d&cate el&emu&ives and optional features mxl only
        private key. alternative strategies include. but are not               should be constn&ed as a hmitation if specifically
        linlited to encryption/decryption perfi&oned using pub-                included in the clainls
        lic/private keys. or other enc&yptio&t/dec&yption stmte-            It should be noted that. unless otherv ise specified, the
        gies known or yet to be discovered. Appropriate input                  tenn "or*'s used in its nonexclus&ve form (e.v. "A or
        nlcchani sais iuld/or oil&pili nlcchan&sais, cvcn il not               B" u&eludes A, B. A and B. or any combu&auon Ihereol.
        specifically dcscnbed, arc considered Io bc part of thc                but &t mould ix&i have to u&elude all of these possibili-
        tcclu&ology descnbcd here&n. Thc cxmnpiary commu-                      ties). It should bc no&cd tl&at, unless oilmrw isc specdied.
        nications unit 77(3 (shown in ll(i. 56) of the adapter                 "and/or" is used similarly (e.g. "A and/or l3" includes
        nloduie 10(3 is shown as including appmpriate input so                 A, II. A and l3, or any combination thereof. but it ivould
        and output mechanisms 772, 774 that may be imple-                      not have to include ail of these possibilities). It should
        mented in association (e.g. directly or indirectly in                  be noted that, unless othenvise specified. the terms
        funct&onal conm&un&canon) w &Ih male and female                        *'includes** and '*luis" mean **composes" (e g. a dcv&ce
        adapters 720, 730 ol'hc adapter module 100. The                        that includes, has. Or compnscs A aud B contau&s A and
        exemplary conunun&cat&ons u&ui 870 (six&wn in FIG.                     B, bui opnoually mdy contain C or ad&it&onal compo-
        57) of the nlobile device 130 includes &nechanisn&s fi&r               nents other than A and l3). It should be noted that,
        both long-range communications (shov n as ('ellular                    unless otherwise specitied, the s&ngular fonna
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 57 of 66


                                                        US 10,719,833 B2
                                                                                                           20
         '*an." and "the" refer to one or morc lhml one, unless thc        arc discuss&xi &n more detail ul Ihc d&scuss&on pcrlauling lo
          context clearly dictates othenvise.                              the tunin schematics (FK)S. 8A-8G) and the flow charts
    System Oi crvicw                                                       (FIGS. 9A-9E).
       l1(ig 5, 6, and 7 together show exe&nplary major conl-                 It should be noted that l&Kig 5. 6. and 7 are meant to be
    poncnls of tlu: mob&lc-dcv&ce-lo-machine pavmcnt syslmn                cxmnplary and to help in the understand&ng ol'he mobilc-
    and the interactions therebetwen                                       device-to-machine paynlent system. 1&or exanlple, the shown
       As shown. the adapter module 100 functionally connected             long-mn e conunlulications teclmology may be replaced
    bi-directionally to the payment accepting unit 120 v&a a               v ith alternative long-ranee communications technology
    lvired serial connection such that no security is necessary.           known or yet to be discovered, the sho~n short-range
    Thc adapter module 100 &s also lunctionally conncctcd
                                                                      ul
                                                                           conulrunicil l&on u:chnoingv'ld    )'c rcp lac&xi w &lb Bllcl ntl livc
    bi-directionaliy to the mobile device 150 (and its installed           short-range communication teciulology known or yet to be
    mobile dpphcat&on 140) via shon-rmlge communication                    d&scovcrixk and the shown sccunty may bc rcf&iaccxf w&th
    technoloay (e g a l3)uetooth connection). l3ecause the                 alternative security known or yet to be d&scovered 1'he
    mob&lc dei ice 150 &s not a '*trusted*'ink (c.g. &t could be           sholvn connccluuls drc nlcdnt to bc cxcnlplB&v nl tlmt, lor
    hacked by a user), only secured co&nmunications (transnus-             exanlple, there may be intermediaries that are not shown
    sions) are passed between the adapter module 100 and the               The shown components have been simplitied in that, for
    nlobile device 15U. This keeps the passed communications               exanlple, only one mobile dev&ce 150 (or machine 120,
    secured and safe from hacking. The mobile device 150 (and              adapter moduie 100, or server 130) is shown where many
    its installed mob&le appl&canon 140) is also funcuo&nilly              may bc included. Finally. Ihc order ol'he a&cps may bc
    connected bi-directionally to a system management server               changed and some steps may be elim&nated.
    130 and/or a fund&ng source scrvcr 160 v&a long-range                  Adapter Module
    communication technology (e g Wil&i or Gellular coin&tx-                  l&KiS. 11-55 shots exenlplary adapter modules 100a-I UUc
    uon) tlu&t prefi:rably has Bppropnaie secunty (e.g. SSL                (referred to generally as adapter modules IUU). '1'hese are
    security) Secunty be&ween the mobile device 150 and the                relatively loiv cost hardware that are pre-configured to work
    system managemm&t server 130 has thc advantage of pro-                 with industry standard a multi-drop bus (MDB). On
    tecting communications from the mobile device 150 to the               machines without MDB teclmolo y. the adapter module 100
                                                                           can bc conligurcd or dcs&gncxf lo work w&th other senal
    system management server 130 that may include sensitive
    data and may not be encrypted. The system management                   protocols or acnv ate a sw &tch. In essence thc adapter module
                                                                      &0   I UU simuLltes estabiishin payment on payment accepting,
    server 130 and the funding source server 160 may be
                                                                           unit 120 in much the smne manner as other alternative fonna
    co&uux ted v&a a wired Intcrncl connccuon v;&lb SSL sccunty.
    The system management server 130 may be connected via a
                                                                           of payment (e.g cash).
                                                                              The sholvn exemplary a(Llpter modules 100 are prefemlbly
    wired Intcmct connccuon with SSL siounty to an
          operators'erver                                                  des&gned to be used as an in-line don le for &n-line insertion
            170. Although not necessary to imple&nent a purchase      ls   w&thin, fhr example, a MDB of a maclune 120 Thc w&re
    Iransacuon. Ior other purposes (e.g. ulvcnlory). Ihc opcra-            used &n MDB teclulology uses mule and female co&ulcc)&on
    to&'s sewer 17U may be connected to the payment accepting
                                                                           ends 0& tulaptcls &0 dllow thc iludchnn:nl ol pcriphcldls. In
    unit 120 using a handheld computer sync or a celluLar                  the case of a vending machine. &he wire with the connection
    connection                                                             ends or adapters would be present to allow the attachment of
       Also„a unique private key may be used to securely              do   a payment receivin mechanism (e.g. a coin mechanism).
    transmit cncryptcd messages bc&ween lhc adapter module                 The MDB male and female adapters 700, 710 may be
    100 and the system management server 130 (alrhough the                 separated (as shown in FIGS. 17, 18, 26, 27, 35, 36. 44, 45.
    mlcrypted lransmiss&om would most hl ciy be routed                     53, and 54). Thc adapter modules 100 have male and fcmalc
    tluough lhc mob&lc dev&cc 150). Thc server 130 stores a                aiLiplers 720, 730. The adapter module may bc plugged
    private key for each adapter module I (8). and this key is only        (inserted) in serial ("in-line" ) with the wire I'or example,
    known to the adapter module 100 aod the server 130. No                 the MDI3 female adapter 710 may be connected to the male
    intermediary is privy to this key (especially not the mob&le           adapter 720 of the adapter nuldule 100 and the MDB male
    device 150). When the adapter module 100 and server 130                adapter 700 may be connected to the female adapter 730 of
    commumcale mcssagcs (e.g Autf&Bequest mid AulhGranl),                  the aiLipler module 100. The rcsultulg in-hne configural&on
    thc six unty unit 755 of the adapter module 100 encrypls the       0   is shown in FIGS. 19, 28. 37. 46. and 55. It should bc notcxf
    message with ils pnvale key and passes lhc message lo the              that llm adapter modules 100 arc dcs&gncxf to allow pass-
    nlobile device 150 1 he mobile device 150 (lvhich prefer-              through communications so that &f the mobile-device-to-
    ably cannot decrypt the message) passes the encrypted                  machine payment systems is not enabled (e g for a particu-
    message to the server 130. The server 130 is able to decrypt           lar purchase or simply tumed off) the MDB filnctions as
    the message usin the security unit 955 of the adapter             &s   though the adapter module 100 is not there and the maclfine
    module 100 and thc un&quc pnvatc key. The siounly unit                 120 can funct&on normally.
    955 of thc server 130 uses Uus same unique private kcy to              Hands-Free
    mlcrypt mcssagcs to thc adapter module 100 mid sends thc                  Sununanly, &f it &s available, a lrdnds-frcc mode, from thc
    message to the mobile device 150 to reLly to the adapter               user's perspective, &could allolv the user to approach a
    module 100 that is able to decrypt the message using the          io   favorite payment accepting unit 120 and notice that the
    security unit 755 of the adapter module 100 and the unique             display (e.g, the displays 122 or 124 shown in FIG. 19)
    pnvate key.                                                            associated with the payment accepting unit 120 shows funds
       FIG. 7 shows spec&fic exemplary conunumcat&o&m and                  av&ulablc (e.g. Ihc wallet balance), hc would select Ihe
    nlcssdgnlg w&lh Bn Oxen&pi&ry vcndnlg scqucnce (lhc alla&-             product or scrvicc usulg mpul meehan&sms (e.g buttons 126
    bars lo lhe left ol'he communications and mcssaging)              ss   or a touch scrccn d&splay 124 shown &n FIG. 19) assoc&atcxf
    bet&veen the adapter module 100, the mobile device 150, and            with the payment accepting unit 12U, and he would retrieve
    the system managenlent server 130 'I hese communications               his dispensed services or products
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 58 of 66


                                                        US 10,719,833 B2
                                 21                                                                       22
       During an inlual handshake with file mobile dcvwc 150                SS  00 in lus virtual wallet as Iha( is thc amount Ihat has bccn
    (ivhen the user is within range), the BILspter module 100               authorized (the Auth(imnt bein stored on the niobile device
    reports to the mobile device 150 whether or not hands-free              15U) I le walks up to the paynient accepting unit 120 and
    mode is available If it is available, the installed nlobile             SS ()0 is dispLsyed on the display 122. 124 of the payment
    application 140 automatically connects to the payment                   accepting unit 120 since lmnds-free mode was enabled and
    accepting unit 120 without the user having to intemct with              credit was sent (e.g. via sin&rt-range conununication tech-
    thc mobile device 150 Thc user observes that funds are                  nology) to thc payment acccp(ing unit 120. The user makes
    available on the display 122, 124 of thc paymen( accepting              a sclcctlon of $ 1.50 by interacting (c.g. pressing buttons)
    unit 12U and completes the purchase transaction as if cash              with the machine 120 'IIie item (pmduct or service) is
    was inserted in the niachine 120 by inputting his selection on    ia    dispensed and the "change" is "returned" (e.g via short-
    the paynient acceptmg unit 120 The payinent accepting unit              mnge conuuunication technolo y) to the virtual wallet. I3ut
    120 d)(pauses the product or service. After the selection ls            since user is still standing in the payment zone 102, the
    made, the clmnge is returned to the mobile device 150.                  remainin v:allet baLsnce of $ 3.50 ls sent to the payment
       Whc(her hands-free payment is avm labia is dcternnncd by             accepting unit 120 nnd displayed so that thc user can now
    fac(ors includuig, bu( not lunltcd to whc(her if other mobile           scc hc has a $ 3.50 balmlcc. (It should bc no(cd tlmt thc
    devices 150 are in mange, if other adapter modules 100 are              authorized funds may remain on the machine (20 and not be
    in ranee. if there are any alerts. if the payment trigger               transferred back to the mobile device 150 between transac-
    threshold is having wide vm iances and so deemed unstable,              tions.) he user decides to purchase a Sl 50 item. and the
                                                                                    I


    or if the payment accepting unit operator (e.. a vending                trmisactlon is completed as usual (e . by intemcting with
    machine operator) has opted to disable hands-Ibee mode for        lo    the machine 120), b)ow the user is still standing in the
    thc payment accepting unit 120. In Ihe laller instance,                 payment zone 102 and he aces thc wallet balance ol'2.00
    operators can disable via a maintenance mobile device 150,              on the display 122, 124 of the paymen( accepting uiut 120.
    as lvell as through the operators'erver (70 and,'or the                 Decidmg he does not lvish to purchase anything else. the
    system mana ement server 130                                            user walks aivay As he walks out of the paynient zone 102,
       FI(i 3 is a table that showing exemplary considerations,             the credit is cleared from the machine 120 13ut he is left lvith
    conditions„or factors that may be used to determine wberher             the knov, ledge that his wallet balance is $ 2.00 even though
    the hands-free pay feature is available. Starting at the                he never touched the mobile device 150. Conuuunications
    "Felon(e'." column, tlus indica(cs whether lhc paymmlt                  bctwiun the paymcn( acccptuig unit 120 and thc adapter
    sccipting unit 120 ls a favorite nuiclune. Prclbrably thc               module 100 (via Ihc mobile dei ice 150) handle thc accouni-
    hands-free pay feature is only available fiir use v ith "favor-   Io    ing incidental to the transaction 1he reniaining balance
    ite" payment accepting units 120 (e.g a vending maclune at              (S2 00) is technically stored on the server 130, and may be
    work or school) The "Alert" colmun has to do v ith whether              reflected on the application 140 on the mobile device 150.
    there is sonic reason (e.g there are too many users in mnge)            Multiple Distinct Zones
    that the hands-free pay feature should not work and, if there              As sholvn in FI()S, I and 2. the fiinctlons performed by
    is siwh a reason, the user will bc noulicd (alerted) and may      Ii    the adapter module 100 can be divided ulto distinct zones.
    be able (o usc thc manual mode to resolve thc alert and/or              a Iirst '*conumuucation zone" (c.g "Bluetooth rmlgc" 106),
    complcie thc transacuon FI( L 3 shuws silualions in which               a second '*authonzauon zone" 104. and a (lard "payment
    a user is or is not able to niake lmnds-free purchases front a          zmie*'02 I'he payment zone 102 (that can not be Bern) is
    nlachine 120 using a mobile application 140 on his niobile              smaller than or equal to (overlapping completely) the mitho-
    device 150. It should be noted that the shown interface ls        so    rization zone 104. (Put another way. the payment zone 102
    meant to be exempLary For example. some of the features                 is v itlun or coextensive with the authorization zone 104.)
    coukl be mitomatcd or prc-sclectcd. (11 should bc notnl liat            Thc payment zone 102 is a subset of thc authonzanon zone
    Ihe left hmld column, Ihc **Tab" column, rclalcs to whether             104 with a ratio ol'Ihc payment rune 102 to thc authonzatlon
    the sclcc(cd (ab on thc mobile apphcauon 140 is *'all" or               zone 104 ranging from 0.01.1 to I: I. It is not neccssanly a
    *'favorite" lil(ig IUA-(UI& all show these tabs I)nlike the             fixed ratio and can wary betv een ditferent payment accept-
    other colmnns in I'l(i 3. this colunui has more to do with the          ing units 12U. different mobile devices 150, difFerent users,
    functionality and view of the application 140 than speci(i-             and over time. While the zones 102. 104. 106 are depicted
    cally lvith the hands-free feature. The tabs would allow a              as having a uniform shape, the zones may not necessarily be
    user (o select whether hc wrmted to bc alcrtcd v,hcn hc was             uiufilnn (or cons(ant over time) in that (hc shape can vary.
    in rmige of all paymmlt accepting uruts 120 or lust *'favorite"    o    For exmnplc, the slmpc ol'thc Bluctooth range 106 may vary
    payment acccpung units 120 mid (he application 140 would                depending on cnviromncn(al condi(iona such as obstacles in
    shoiv the appropriate view.)                                            the room and payment acceptin unit 120 door/wall mate-
       13alance Display An optional feature of the niobile-                 rials.
    device-to-machine payment system that is particularly help-                Bluetooth Range 106: The outermost range is the Blu-
    ful in the hands-free mode (although it may be available in       l.    etooth range 106. This is the area ln wlfich the adapter
    thc Iuiluuid ulodc Bnd/or ul II Itlulilplc-vclul sccllBrlos) Is         module 100 is able (o broadcas( 1(s prcsencc. In most
    when thc user's mobile device 150 scuds "crcdil" lo thc                 siluations. thc Bluctooth rallgc 106 ls B passive IBngl'n thai
    payment accepung unit 120 (either vm hands-free paymmlt                 no actual data is exchanged betweml thc mobile device 150
    or thmugh a manual swipe), the wallet balance is sent to the            and the adapter module 100 While in the l3luetooth range
    payment accepting unit 120 that is then displayed to the user     ii!   IU6, the mobile device 150 monitors the RSSI (Received
    on a display 122, 124 of the machine 120. This is particu-              Signal Strength Indicator).
    larly beneficial during hands-free mode when the user does                 Authoriimtion Zone 104: The middle re ion is the autho-
    not retrieve (hc mobile dcvicc 150 and, therefore, may not              rimtion zone 104. This ls a compu(cd area based on (he
    know the balance. Also, ul a muluplc-vend sccmino (hc user              RSSI. As mcnttonnl, thc mobile device 150 moiutors (he
    would not have to calmila(c a rcmauung balance.                   si    RSSI wlulc it is in thc Bluctooth ran e 106. When thc RSSI
       An exemplary hands-free and nndtiple-vend scenario                   reaches a certain predetermined threshold based on In-
    with a balance display might be as follows 1he user has                 Range I leuristics, the mobile device 150 can be considered
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 59 of 66


                                                       US 10,719,833 B2
                                 23                                                                24
    Io bc in Ihc autlx&nzauon zone 104. In Ihe authorize&ion zone     a&ion   ol a self-cdl&braung tlucshold. When thc user is
     104 the niobile device 150 establishes a connection tn the       interacting v,ith the payment accepting unit 120 (such as
    adapter module 100 (e g a Bluetooth connection (I&I(i. 5)         v hen he makes his selection on the payment accepting unit
    with SSI pmtection (I'I(i 6)) and inti&rms the adapter            12U), the payment accepting unit 120 notihes the adapter
    module 100 of its presence After a successful handshal e          module 100 and the adapter module 100 logs the conditions
    with the adapter module 100. the mobile device 150 reg&sters      such as RSS I, type of user n&o bile device 150. accelerometer
    thc adapter module 100 m&d thc adapicr module 100 reques&s        dale. Snd other u&lonnauon. II is at Ihm po&n& tlrdt it can be
    an author&zat&on to thescrvcr 130 via the mob&lc
            devices'etivork                                           sacer&a&ncd safely Ihd& Ihc user is w&thu& arms-length from
              connection (e g a Wil i or cellular cnnnection (Iiiti.  the payment accepting &u&it 12U (by necessity the user is
    5) with SSI. protection (I'l(i 6)) It is important to note the ul arms-length because he is nmking some phys&cal interaction
    n&obile device 150 and the adapter module 100 have a              with the payment accepting unit 120) This is the only point
    non-exclusive relationship at tlfis point. The adapter module     in the entire transaction in ivhich it can be carta&n that the
    100 n&ay collect registrations for all mobile devices 150 that    user is within anna-length from the payment acceptin unit
    dre withu»hc authonzauou zone 104.                                120
        An aulhouzauon occurs &n preparation lor v,hcn Ihc user          FIO 4 show s a s&mphlicd sct of exmnplary s&E)&s involvod
    enters the payment zone 102 An authorization expires in a         v hen users enter the payment zone 102 Speci(ically, I&IO 4
    set period nf time (for example, live mi&nites), so if the        shows that credit is established 200 (this may have been
    mobile device 15U is still in the mithorization zone 104 at the   done m the authorization zone 104, but &f not it would be
    time of expirat&on. the adapter module 100 submits for and        handled in the payment zone 102). that the user makes a
    receives another mithonzat&on. This will continue for a set zo selection using the machine 202, that the machine notifies
    number of Iinu:s (for example. Ihc 1&m&I may be (luce tunes       the adap(er module of Ihc sclcct&ou 204, &hat Ihe adaplcr
    to limit cases of numerous mithorizdtions for a mob&le            module (op&io nally) lugs &bc RSSI 206. and &lrdt thc purchase
    device that may rema&n in the authorimtion zduie 104 for an       pmcess(es) contimies 200. Ds&ng the lustorically logged
    extended perind of time without completing a transaction).        RSSI data, the adapter module IUU calculates one of several
    Should authorization fail (for instance if the limit had been     "average" RSSI usin various mathen&atical models 'I'his
    reached) prior to the user entering the payment zone 102, the     "average" could be a traditional average. a movin avemsge,
    adapter module 100 will request authorization when the            a v e&ghted average, a median„or other sinular sununary
    mobile dev&cc 150 m&ters thc payment zone 102 (wluch adds         fuuct&on. Thc adap&er module 100 could prc-process thc
    d fbw seconds &0 thc cxpcucncE').                                 h&s&orical da&a bcforc rurunng the funct&on, such as to
        Payment lone 102 As a user enters the payment zone so elin&inate top m&d bottoni data pnints, suspect data points,
     102. the mob&le device 150 establishes exclusive contrnl of      etc
    the adapter module 100 Once established, any other user in           Optionally, during the handshake between the mobile
    the payment zone 102 is put into a "waith&g** status.             device 150 and the adaspter module 100. the inli&rmation
        In the payment zone 102, the payment can be triggered         trm&smitted to the adapter module 100 may include. for
    autonui(&cally &f the system has and is m hands-frcc mode. In &s example, Ihc model of thc mobile dcv&cc 150. L)su& Ihc
    such u&slanccs, thc mob&le dcvicc 150 is running thc app 140      rccc&vcd information pertai&ung to tlm mob&lc dcv&cc mud-
    in bdcl ground mode m&d w&ll send crcih& to Ihc paymcul           cls, the adapter module 100 cm& create mult&pie paymcn&
    accepting unit 120 w&thout any explicit user interaction. The     threshnlds, one for each mobile device model 'I'his allows
    user completes the transaction on the payment accepting unit      for variances that may be inherent in different types of
    120 in nn&ch the same manner as if cash had been inserted do Bluetooth radios. An a)ten&ative to th&s method is for the
    into the payment accepting unit 120 to establish credit. After    adapter module 100 to broadcast a baseline payment zone
    Ihc usc& con&pic&cs Ihc Iran&dc&&on (Ihdt n&SV u&cludc &inc or    tlucshold, m&d thc mob&lc dei &cc 150 cau usc au oil'set I'rom
    morc purclrdscs), detn&ls of thc transaction are prcfcrably       th&s baseline bascxI on»s spccilic model typo. Thc payment
    rc(urned to thc mob&lc dcv&cc 150 and server 130 u& separate      zone tlucsholds (or baselu&c oil'sots) cau bc unique &o spe-
    messages. 'the n&essage to the server 130 is prefensbly           c&fic types nf mobile devices (e.g by manufacturer, opemt-
    encrypted v ith the adapter module's 100 private kev (I 1(i.      ing system. or compnnent parts), models of mobile devices,
    6) to ensure data integrity. As shown in FRi. 7. the "private     or &ndividuai mobile devices (unique to each user).
    key" coded message (Enc&ypted VendDC&oils) is preferably             In a typical scenario in which the payment zone threshold
    scn( i &a the mob&lc dcv&cc 150. The message to thc mob&le        has bccn cahbratcd. &he adapter module 100 advert&scs its
    device 150 may be scut solely for Ihe purpose ol'closu&g the o prcscuce along with &he tlucshold at wh&ch» cons&dcrs any
    transacuon. The transacuon lustory and bahmcc arc updated         mobile dcvicc 150 Io bc in the au&honzat&ou zone 104. Tlus
    sei&er-side v&a the encrypted message sent to the server 130.     is a one-way conununication fmm adapter module 100 to
        1hc other mode of opemst&on is &nanual mode In n&anual        nxibile device 150. Once the mobile device 150 enters the
    mode. the user launches the mobile device 150 and is able         authorization zone 104. there is a handshake that is estab-
    to swipe to send payment to the payment accepting unit 120. &. Iished betv,een the adapter module 100 and the mobile
    Thc user cm& also sw&pe back to cancel thc pavmcnt. Like &n       dcv&ce 150. During Ilus hdndslmkc, the mob&lc device 150
    lumds-Iree mode, Ilm purchase transaction is complc&ed on         can sharc i&s model infomuit&on w&th the adapter module
    the payment accept&ng un&t 120 u»he same m au&cr as &f            100, m&d thc adapter module 100 can rcium thc payment
    cash &vere inserted into the payment accepting unit 120 'I he     zone 102 threshold for that specific model
    mobile dev&ce 150 is only used to send payment Selection io          Optionally, in addition to calibrating the paynient zone
    is n&ade directly on the payment accepting unit 120.              threshold. the adapter nu&dule 100 can apply the self-
        Se)f-Ca)ibratin Zone Threshold: A I ey, but optiorml          cahbmting model to the mithonzation zone 104 to calibrate
    li:a&urc. Ol Ihc sys&mn &s a scil-calibre&mg paymcn& zone         the aulhorrzat&on zone tlucshold. As w&th Ihc payment zone
    RSSI tlucshold. Because RSSI can vary machine to                  thrcshohls, Ihc a&I(hot&zdt&on zone Ih&'Eshokls can bE'n&q&lc
    machine, cm irorunm&t to envirorunent, and dcv&cc to dev&cc, ss to specific types of mob&lc dev&ccs, models of mob&lc
    having a tixed threshold at which payment is triggered can        devices, or individual mobile devices In this scenario, the
    be problematic The approach suggested herein is the cre-          adapter module 100 would broadcast multiple thresholds by
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 60 of 66


                                                            US 10,719,833 B2
                                    2i                                                                       26
    dcvicc type and thc mobile device 150 would detcnninc                  changing the size or shapes of the nines 102, 104, 106. Thc
    which threshold to apply (or alternatively broadcast a base-           tinung would also have to be adjusted so that the mithori-
    line and the niobile device 130 uses an oifset based on its            zation of funds (Auth()rant) does not expire before the user
    device model) liven in this scenario, the authorization zone           has a chance to make a purchase. It also means that balance
    104 is a one-way communication.                                        updates to the server 130 may happen after the user has
        Optionally„along v ith the threshold that is calculated (in        moved av:ay from the machine 120 and has cellular or WiFi
    tliC pdv'111Cill Bill/Or tllC Biitltollzatioll zoilC(s)). BI           COVCItlgC Bgaill.
            Sah:I)'litirglll
             Call bC Bikkxl Io milllllllzc'. SCCilalloS ili wlllcli a OSCr
    is within range, but the niobile-device-to-machine payment
                                                                              Another option if thcrc is no cellular or WiFi coverage
                                                                           within any of the zones 102, I U4, 106 is for the user to obtain
    systems do not recognize it because the tlueslmld mav not ul authorization v'bile outside ot tile zones in a place ivith
    have been reached lior example, if the calculated I(SSI fiir           cellular or Wipi coveraae 'Iliis niay occur, for example, if
    an iplmne 5 on maclune 4567 is — Gg db, the mobile-device-             a user knows that he will be going to a place with a payment
    to-machine payment systems may add a safety margin of -5               accepting unit IZO equipped with an adapter module 100
    db. Bnd establish thc threshold at — 73 db. So when a user's           (perhaps to a favonte payment accepting uiut 120) that does
    phone is conununicating with thc adapter module 100 at an              not have (or rarely has) cellular or WiFi coverage. A user
    l(SSI of — 73 db or better, the mobile-device-to-machine               may alsn use the mobile application 140 to query payment
    payment systems will aflow the mobile device 150 to credit             accepting units 120 in a given railge (e g. witllin 50 miles)
    the payment accepting unit 120. The safety margin can be set           or at a given lncation (e g at a campgmund or in a particular
    on the server 130 and don nloaded to the adapter module                remote city) to determine whether there is cellular or WiFi
    100. or set on the mobile device 150. or set on the adapter zo coverage within the zones 102. 104„106. The user can then
    module 100 itself.                                                     obtain prc-authorization Ibom the scrvcr 130 usui Ihe
        Optionally, iu thc payment zone threshold. thc mobile              mobile application 140. Agdui, Ihc timing would also have
    device 150 can use other data to determine when to cancel              to be adjusted sn that the authonzation of fiuids (Auth(irant)
    the exclusive control of the payment accepting unit 120. to            does not expire before the user has a chance to make a
    identify when the user is moving out of the payment zone               purchase. It alsn means that balance updates to the server
    102. External data could include accelerometer data fmm the            130 mny happen after the user has moved away from the
    mobile device 150. I/sing that data. the mobile device 150             machine IZO and has ceiluhsr or WiFi covemge again. A
    can dc(cnninc whcthcr Ihc user is standuig rcla(ively still in         mobile-device-to-machine payment systmn having thc abil-
    front of Ihc payment acccpuug uiu( 120. Or if Ihe user is in           ity to implement tins option would bc able to acccqu cashlcss
    motion effectively walkuig mvay from the payment io payments without requirin any nenvork connection near the
    accepting unit 120                                                     payment accepting unit 12U. Mobile-device-to-machine
    Signal Iinavailability Adaptation                                      payment systenis described herein that are kicated in a
        The mobile-device-to-machine              payment        systems   remote location ivhere no signal is available, therefore, can
    described herein use a mobile device's 150 short-range                 accept casidess payments.
    commumcauon technology (shown as Bluetoodi mcclxi- is                     As an example of a situaiion ui which (herc nughi be no
    msms 876 ui FICi. 57) and a mobile device's 150 long-range             cellular or WiFi covcragc within any of the zones 102, 104,
    commumcauons technology (shown ds Cellular and/or WiFi                 106 of a particular payment acceptuig unit 120, Ihe user (a
    niechanisms 872 in lii(i. 57) 'lite short-range comnnuuca-             teenager) inay be traveling to a remote location to attend
    tion technology 876 communicates with the adapter mod-                 summer camp where there is no cellular or Wil'i coverage
    ule's 100 short-range conununication technology (shown as do The camp may lieve several payment accepting units 120
    Bluetooth niechanisms 776 in FIG. 56). The long-range                  (e . a machine that creates a dedicated "hot spot'* that
    conuuunicatious tccluiology 872 communicatcs with thc                  rCqillrCS paVillCilt foi OSC. VClidllig illaClllilCS. Ol illtiClllllCS
    scrvcr's 130 conununicauou technology (not shown). Thc                 for rcntuig equipment (c.g. hikes, kayaks, or basket balls)).
    mobile devwe 150 (with a mobile application 140 thereon)               Thc camp facihty might notify parents that Ilm mobilc-
    acts as a communication bridge betiveen the adapter module             device-to-machine paynient system is available I'he par-
     100 (associated with a payment accepting unit 120) and the            ents, v bile at home, could obtain authorization fiir a par-
    server 130 This pmcess is described herein nnd works                   ticular amount (that could be doled out a certain amount per
    properly if there is cellular or WiFi coverage within the              day or hmited to type of machine or location) to be autho-
    pavIiiciiI zoIii: 102                                                  rized and "loaded" uito the user's mobile dcvicc 150 and
        Onc option if thcrc is no cellular or WiFi coverage witlun 0 spccily Ilmt Ihe authorize(ion will not expire for a certain
    thc payment Bouc 102 is Io dc(ernunc vihc(hcr (herc is                 period or until a car(am date. Thcrcaftcr, wlulc at camp, Ihe
    cellular or Vi'ilii coverage within the authorization zone 104         user could use the mobile application 14U on his mobile
    or the Bluetooth range 106 If there is, then the sizes of the          device 150 in a manner siniilar to those discussed elsewhere
    zones 102. 104, 106 could be adapted and the timing could              herein. Short-range communications may be used Iiir com-
    be adapt&. For example. if the mobile devices 150 detected i. munications between the adapter modules 100 (associated
    problems with thc cellular or WiFi coverage witlun thc                 with thc machuics 120) and users'obile devices 150.
    payment zone 102, Ihe user coukl curry lus mobile device                  Ouc subtle but powerful component of Ihc systems
    150 uito the other zones (or Ihc mobile device 150 could usc           dcscribcd hcrcin is Ihat they rcquirc internet network con-
    short-ran C ComllllllllC;itloil tCCilliiilogy tii CiiiIlliltllllC;itC  nection only in the mithorization zone 104 and only tiir the
    with other mobile devices 150 within the authorization zone io time period required to send the Authl(equest and receive
    104 or the Bluetooth range 106) to deteunine whether the               the AuthCirant. Once a valid AuthCimnt is received by the
    zones have cellular or WiFi covers e. If they do have                  mobile device 150, an internet network connection is not
    coverage, conununicdtion between Ihe mobile dcvwc 150                  required by either the mobile dcvicc 150 or thc adapier
    and the scrvcr 130 cau be advmiced (conducted carlicr when             module 100 in Ihc payment zone 102 as long as thc Auth-
    thc mobile device 150 is further from Ihe maclunc 120) or ss Grant is valid (unexpired). Tlus mechanism allows Ihe
    delayed (conducted later when the inobile device 150 is                system to seamlessly handle authenticated transactions in
    further from the maclune 120) This can be thought of as                (temporary) nffline mode. with the deferred acknoivledge-
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 61 of 66


                                                      US 10,719,833 B2
                                27                                                                28
    ment and u m&sect&on mcssagcs peril&mung thc bookkeeping        in wluch a user may be walking around &n the qucuc and then
    and cleanup when network connection is regained. '(he           shows up at the payment accepting unit 120 lust as the
    alternatives described above pn&vide a unique way to arri-      previous user is finishin If another user was also in the
    ficiafly extend the authorization zone to include any location  payment zone I U2 and stood there the ent&re time, but may
    where the mobile device 150 can communicate w:ith the           have newer authorization. he could win out.
    server 130.                                                        Anytime that the adapter ntodule 100 cannot determine
    Multiple User Resolution                                        exactly which user rs ui the paymm&t zone 102 u& front of the
       As shown &n FIG. 2, u& 1&kely practical scenanos, there      payment acccptuig unit 120, tlu: adapter module 100 w&ll
    will be multiple users in the zones (02. 104. 106. As shnwn,    disable hands-free payment 'I'he mobile dev&ce 130 will
    users 1. 2. and 3 are in the payment zone 102 near the &n send an alert tn the user m&d he can use swipe to pay (manual
    ntachine 120. users 5 and 6 are shoivn as positioned benveen    nx&de) All users in payment ume IU2 mill show "('on-
    the authorization zone 104 and the Bluetooth range 106,         nected'* and the first to swipe payment to the payment
    users 4 and 7 are &n the Bluetooth range 106. user 10 &s        accepting unit 120 then locks out other users
    pos&tionixl on the cdgc ol'lm Bluetoodi rmige 106. and users    Multiple Module Rcsoluuon
    8 and 9 are pos&uoncd outside of Blue(ooth mnge 106. Thc           In thc scenario where there are mult&pic modules presenb
    mobile-device-to-machine payment systems provide for            deternnning which payment accepting unit 120 a user is in
    mana in, and resolving issues pertaining to nn&ltiple users.    front of can be a challenge. 'I'he mob&le-device-to-machine
       Users 4 and 7 are within the I3luetooth mnge 106 and user    payment systems described herein allow for adapter mod-
    10 is either entering or leavin the Bluetooth range 106.        ules 100 to communicate to other adapter modules 100 in
    )VI(hln the Bluetooth mnge 106 the users'obile dev&ces zo range via Bluetooth. Each user receives m&thonzat&on pants
    150 arc able to scc thc adapter module*s 100 adveurscmm&t.      fbr sprwilic payment accepting units 120. Tlus mctuw &f there
    In this zomh the mob&lc device 150 prefhrably docs not          are nn&ltiplc adapter modules 100 w&th&n thc stone mithori-
    initiate a connection. 'I'he adapter module 100 is preferably   zat&on zone 104, there &vifl be &nuit&pie authorization grants
    unaware of the users in the llluetooth mnge 106. All the        for the user. 3Vhen the user enters the payment zone 102, it
    adapter module 100 is doing is advertising its presence to      can be difficult to differentiate &vhich payment accepting unit
    any nndtitude of users that may be in Bluetooth range 106.      120 the user is in front of if the payment zones 102 overlap.
       The adapter module 100 begins to log users as the users         To solve this problent. when the user enters the payment
    (;md their rcspcct&ve mob&lc dcv&ces 150) m&ter the autho-      zone 102, thc adapter modules 100 communicate with each
    uzntion zom: 104 (shown &n FIG. 2 as users 5 and 6). At tlus    other to dctcnn&nc thc RSSI for tlu: part&euler user (based on
    point. there is a non-exclusive connection initiated by the ro the s(gnaI fmm his mobile device 150) to triangulate which
    mobile device 15U to the adapter module IOO. It dnes a          adapter module IOU (and rhe associated payment accepting,
    handshake (e.g to exchange information needed to obtain         unit 120) is closer to the user. Optinnally. the inter-module
    authorization and, optionally, to lo infomration needed for     conununications can restrict the user to establishing an
    a self-calibrating authorization zone threshold) nnd the        exclusive connection with only one payment accepting unit
    mob&lc de&ice 150 contacts thc server 130 fi&r mi autlx&u- rs 120
    Latnu& (cg. send&llg iu& At&thRcqucst a&ld &ceo&vn& iu&An(11-      Opt&otmlly, when thc user connrxts to a payment accept-
    Gr;mt). The adapter module 100 rcgistcrs all mobile devices     ing uiut 120, the mobile dcv&ce 150 can send a conummi-
     150 &hat have requested and received AuthGrants The            cat&on to the paymenr accepting unit 120 for n&omentary
    adapter module IUU continues conlnmnicating with a&ly           display to the user on the display 122, 124 of the payment
    other mobile device 150 that enters the authoriznrion zone so accepting unit 120. For example, the mobile device 150 can
    104. After init&al contact, the adapter module 100 mny          send a communication (e.g, "connected** or "Fred*a Mobile
    provide the mob&lc dcwce 150 w&th a defi:rral delay of when     Device Conncctcd") to the payment acccpung urut's display
    to check back in w&th the adapter module 100 allowing           122, 124 Ihr a prcdetcnnined pcnod ol'ime (c.g. 1-3
    opportunity for other mob&le dcv&ces 150 to conununwatc         seconds) so when thc user &s ui payment zone 102, &t is clear
    with the adapter module 100                                     v hich payment accepting unit 120 the user is connected to
       If there is only one user m the payment zone 102, a          prior to making a purchase (either &n hands-free or mern&al
    purclmse transaction mny be performed. If there are nuiltiple   mode).
    users in the payment zone 102, the mobile-device-to-mn-            In addition, vvhen the user is in manual mode. the mobile
    clunc payment system must handle the s&tun(ion.                 dcvicc 150 can d&splay (c.g. on thc touch screen 152 as
       Onc opuonal cxmnplary solution for handlmg thc s&tua- o shovvn in FIGS. IUA-IUD) a v&sual &nd&cat&on of thc pay-
    uon ol'the muluplc users in the paymcn( zone 102 is qucuuig     ment acccpung unit 120 (c.g. a picture and(or a payment
    users in the payment zone 102 Once any nx&bile device 150       accepting unit ID of the payn&e&lt accepting nn&t 120) thr
    enters the payment zone (02, it establishes exclusivity to a    visual confiunation. If the user is in manual mode. the user
    particular mobile device 150 (first come first serve). Tech-    can manuaily change the payntent accepting iuiit 120.
    nically. ho&sever„ the adapter module 100 is not esmbhshing s. Descriptive Scenario
    an cxclusivc connccuon to the mobile device 150. Thc               FIG 7, FIGS. 8A-8G, and 9A-E (as well as other Iigures)
    adapter module 100 can sull pcrfomi a mund-robu& poll and       can bc used to understand a dcta&led exemplary scenario of
    conuuun&cate w&th and advcrtisc to other mob&le dcv&ces         thc mobile-dcv&ce-to-nuichine payment systmus dcscr&bcd
     150 instead, the adapter module 100 establishes a queue        herein An exen&plary flow of communications and steps are
    prioritized by RSSI and tin&e (e g who was first and whether io loosely described bein&v &vith reference to these (and other
    the authorizat&on has expired) and it notifies (e.g. alerts)    figures). It should be noted that altemat&ve scenarios could
    other mobile devices 150 to wait. The earliest valid (unex-     include. for example, a modified order of the steps per-
    p&rcd) authonzat&on takes prccedencc when (herc &s any tie      il&r&ucxI.
    in thc RSSI. Othcrw &sc, Ibr example, the strongest a& erage       Poor to vend&ng transam&ons, a user downloads a mob&le
    RSSI takes pnouty. Prcknably thc qucuc &s not a static ss app 140 onto his mob&lc device 150, creates an accounk and
    nteasure of the RSSI but an avensged measure over the           em&figure a funding source v&a. for example. a funding
    period of time in the queue 'I'lus compensates for a scenario   source server 160. A fi&nding source may be, for example, a
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 62 of 66


                                                        US 10,719,833 B2
                                 29                                                                   30
    debit card, a credit card, campus cards, rewards pou&ts. bank           FICiS. SC and 9B gcncrdlly show thc user mitcruig thc
    accounts. payment services (e.g. Paypai 8) or other payment         payment zone 'I'he mobile device 150 verifies that it has an
    opiion or combuiatiou ol'ayment opuons known or yet Io              unexpired and valid AmhGrant. If the Auth(irant is not
    be discovered. I'he funding sources may be traditional              pood, it may be requested again. repeating the Auth Request
    dnd/or nonlraditioual payment sources thai arc mtcgrated            process (block 315). If the AuthClrant is good. the mobile
    into the ecosysten& described herein and then used indirectly       device 150 sends the valid AuthCimnt (including the wallet
    as a source of funds. Funds from the funding source are             balance (block 322)) to Ihc adapter module 100 to iiut&atc a
    preferably held on the server 130 such that when an    AuthRe-      transaction. Thc mobile device 150 may Issue the AuthGrant
                                                                        m&toniatically without specitic user intemsction if the hands-
    quest is received by the server 130, the server 130 can send
                                                                     &U free niode is supported (m&d the device is a favonte (bk&ck
    an AuthGrant authonzuig fimds for a purchase.
                                                                        318), there is only one device in the payment zone 102
       The user can specify one or more "favorite" adapter
                                                                        (block 318). and (optionally) there is only one user in the
    u&odUli:(s) 100 (flldt luis a ouc-Io-ouc &el&&tliu&ship to thc
                                                                        authorization zone 104 (block 320). If any of these factors
    payn&ent accepting unit 120) that he may visit regularly. such      arc not present, thc mobile device 150 will prompt mugor
    as d vcnduig machine at school or work. Favontc adapter             wait for the user Io begui the transaction manually (block
    modules IUU appear on a pre-filtered list and allow for             324)
    additional rich features such as hands-fbee payment.                    l&I(iS. Sl), 9(', and 9l) generally show the tmnsaction
       1'he payment accepting unit 120 may be equipped with an          pmcess. As sho&vn in FIG. 9G, the adapter n&odule 100 nms
    adapter niodule 100 that is constantly advertising its avail-       through a series of questions to determine if there are any
    dbihty via Bluctooth (or other "signals," "conunumcat&ons," Ic issues that wouid prevent vending including: has the user
    and/or "transmissions"). This ongoing advertisii&g and scan-        canceled In-dppp (block 326). luis thc user walked away.
    rung for adapter modules Is shown ui FIG. SA. As shown, the         (block 328), Is Ihc cou& rctum presscdp (block 330). has
    n&obile device 150 is continuously scanning for any adapter         nx&re than a predetermined period of tin&e elapsed'! (bk&ck
    n&oduie IUU within Bluetooth (or other "signal," "conunu-           332). If the ansv,er to m&y of these questions is "yes." the
    nication, and&or "tmnsmission') range When the user is              transaction does not proceed. If the answers to all of these
    &vithin mange of that adapter module 100, the mobile device         questions is "no,'* the user makes a selection (block 334) on
    150 tracks and monitors the signal strength until a prede-          the payment accepting unit 120 in the same or similar
    Ic&mh&cd authorlzdtlou zone Ihrcshold ls achlcvcil.                 minuter as compared Io if cash or credit werc prcscntcd Io
       FIGS. 8B and 9A gcncraliy show tha( when thc mitlx&O-            thc payment acccpung urn& 120. If thc maclunc 120 &s able
    ration zone threshold is reached, the mobile device 150 &o to vend (block 336). it atten&pts to release the pmduct. If the
    enters the authorization zone (block 302) and registers the         vend fails (block 338) it is reported by the n&achine (block
    adapter module I UU. 1 he mobile device 150 connects to the         34U) and a credit is retun&ed to the virtual &vallet (block 342)
    server 130 (block 304). The app 140 on the mobile device            If the vend is successful (block 338) it is reported by the
    150 creates a request for m&thorization (AuthRequest) and           machine (block 344). Put another &say„after the transaction
    passes thc AuthR&xNcst Io thc server 130 usuig appropriate &s is complete, the adapter module 100 reiums to thc mobile
    commumcauon technology (c.g. cellular or WIFI) (block               dcvicc 150 the dc&mls ol'he transacuou as weil as an
    306). Thc server 130 responds with an m&thorization grmit           encrypted packet contduung the I cnd details to bc sent Io Ihc
    (AuthCirant) encrypted with the specific adapter module's           server 13U via the mobile device 150 Optionally, the adapter
    private key (block 306) 'I'his mithorization token may              nx&dule 100 can pass additional information not directly
    minimally include the Userl D. Appamn&sl D (for the do related to the transaction such as payment accepting unit
    adapter module 100), authorization amount. and expiration           health sales data. error codes. etc.
    umc. The mobile device 150 rcccives thc AuthGrant from                  FICiS. 8D and 9E generally show the mulu-vend funct&un.
    the server 130, mid retains It until thc mob&ie device 150 is       If the maclunc has cnablml multi-vend capabilities (block
    ready Io issue payment to an adapter module 100. Thc                350) and thc muhi-vend limit has uot been rcachixi, thc
    mobile device 150 collects all pending Auth(insnts that may         pmcess returns to the question of whether the user is in the
    be one or more depending on how many adapter modules                payment zone (block 310 of lil(i. 9A). If the n&achine does
    100 are in-range. Unused AuthCirants that expire are purged         not have enabled multi-vend capabilities (blocl 350) or the
    front the mobile device 150 and the server 130. It is               multivend limit has been reached. the wallet is decremented
    import;mt Io note that thc mob&ic device 150 is unable to           by thc vend amount(s);md "change" Is rctunuxl to thc virtual
    read Ihe AuthGrant because &I Is cncryptcd with thc adapter o wallet (block 354) nnd the process ends (block 356).
    nxxIUic s UulqUc pnvdtc kcv Ihdt ls univ kni&wn Io ac&vcr               FICi SE is a liming schematic showuig au cxcmplary
     130 and adapter module 100 This provides a preferred key           I ogln process FI(i SF is a timing schen&atic showing an
    element of security in the system as the adapter module 100         exeniplary bootup process I&I(i. 8(i is a tinunp schematic
    only trusts AuthCimnts that are issued by the server, and the       showing an exemplary Account Check/Update process.
    Auth(iran(a cannot be read or mod i tied by the mobile device i.        Several of the figures are flow charts (e . FICIS. 9A-9E)
    150 or any other party ui bctwccn the scrvcr and tim adapter        illustratu&g methods and sysu:ms. II will bc understood Ihat
    module 100 Addiuonal mobile dcv&ces 150 may miter thc               each block of thcsc flow clmrts, components of ail or some
    authorization zone 104 (block 308).                                 of the blocks ol'hcse flow charts, and/or combinations of
       As the user approaches a specific adapter module 100, the        blocks in these flow charts. may be implen&ented by software
    user enters the payn&ent mne 102 and an event threshold Is io (e g coding, software, computer program instructions. soft-
    triggered based on heuristics performed by the mobile               v are pro rams, subpro rarns. or other series of computer-
    device 150. Blocks 310 and 312 show the loop steps of               executable or processor-executable instructions). by hard-
    w altulg lot d ulobllc device 150 lyon& Ihc SU&hor&LI&tliu& zone    ware (c.g. processors, memory), by linnwarc, mid&or a
    104 Io m&tcr thc payment zone 102. If the user leaves the           combination of thcsc lbnns. As an example, In the case of
    authorization zone 104 without en&cong Ihe payment zone Ss software, compuu:r program u&strucuons (computer-read-
     102. the adapter module 10(l returns to advertisinp its            able program code) may be loaded onto a computer to
    presence (block 3UU)                                                pmduce a machine, such that the instructions that execute on
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 63 of 66


                                                        US 10,719,833 B2
                                 31                                                                  32
    lhc con&piller izcdlc slrilc&U&cs lol nuplcnicnfing lhc I&&ac-    products ul thc vending machine aud the vmldulg maclune.
    tions specified in the flow chart block or blocks I'hese          'I'he Whigham reference, however, sets fi&rth a system and
    computer program instructions may also be stored in a             method requires significant interaction between the con-
    memory that can direct a computer to fiulction in a particular    sumer mid his telephone including dialing a telephone
    manner„such that the Instnictions stored in the memory            number to a server (that, in turn, provides a vend code to the
    produce an article of mamlfacture including instruction           consumer). requestin a specific product (e.g. by dialin
    structures that unplcmcnl thc function spiv&lied m die tlow       ddd&1&in&Bi dig&&S, BllhoUgh flus Step ls Opt&OBBI lf d ilnlqin:
    cluirl block or blocks. Thc computer program instnictlons         number was d&idcxt lor a spcmilic product), and tmnsnullulg
    nlay also be loaded onto a computer to cause a seues of           a vend code to the vending machine (Other references that
    operational steps to be perfi&rmed on or by the computer to 10 disclose systems that require user intemsction with the phone
    pmduce a computer implemented pmcess such that the                include the Offer reference. the Khan reference, the lielfer
    instructions that execute on the computer provide steps for       reference. and the Carlson reference.) In addition to other
    implementing the hnlctions specified in the floiv chart block     difl'erences. some of the mobile-device-to-machine payment
    or blocks. Accordulgly, blocks ol'he flow clxirts support         systems dcscnbixl herein do not require the user to ulteract
    comburdtious of steps, structures, lmd/or modules fi&r pcr-       wilh lus mobile de&ice al afl, winch can be contrasled lo
    fi&rmina the specified fiulctions It will also be understood      knoivll systcins Bill Ilia&i&oils Ih;lt require thc consunlci'o,
    that each block of the flow chart~. and combinations of           for exanlple, dial a telephone nun&her, enter a machine
    blocks in the flow charts, nlay be divided and/or joined v ith    identification, anil&or enter a product identifier using the
    other blocks of the flow clmrts without affecting the scope of    mobile device to purchase a product.
    the invention. This may result, for example, in computer- 10          The known systems and methods that use a cellular
    readable program code bculg stored in whole on a single           tclcphonc 10 facditalc cashicss transactions al a vcndulg
    memory. or venous components of computer-readable pro-            maclunc usc the cellular telephone to au&bonze a paruculdr
      ranl code being stored on more than one menx&ry                 transaction For example. once the user knows what he
    l)istinction fronl Known Systems                                  wants from a vending machine. he can dial a server and
       Mmly of the known systems and methods require that the         receive authorization to nlake a specific purchase Some-
    payment accepting unit be persistently (continuously) con-        times this includes dialing additional numbers on the cellular
    nected to and/or connectable on demand to some sort of            telephone to specif) a particuLar product The mobile-de-
    Icnlotc sclvcr nl ordix Io fUnctlon. As Bn ca&In&pic, thc         vice-Io-maclunc paymcnl syslmus descnbed hcrcul take B
    Carlson refbrcncc dcscnbcs a system and a method I'or using       completely d&flbrent approach. The mobile-dcv&cc-to-ma-
    a portable consunler device l)escribed embodinlents 10 clune payinent systems described herein are not specifically
    include a consumer using the portable consumer device to          interested in the details of the transaction to authorize the
    dial a number to purchase an item (product or service) in a       transaction Instead, the mobile-device-to-machme payment
    vending machine. to send an SMS to purchase an item in a          systems function more like a gift card. a credit card, or a
    vending machine. or to use a mobile wallet to purchase an         debit card in that they allo&v the user to have fiinds to mal e
    ilmu in a 1 muling mach&nc. It ls ment&oned in one mnbodl- ls a purchase. When a user is in range. tlm adapter module 100
    mcnl that Ihc consumer may lmulch ml apphcallon in the            (via a mobile dcv&ce 150) sends an AU&hR&Bluest to thc server
    portable consiuncr dev&cc or, aliernativcly, thc portable         130 to priwmpuicly obtain authonzat&on to make funds
    consluuer device may automatically detect the veildiilg           available. 'I'he server 130 returns the AuthGrant for funds to
    ol'&chine Slid proolpt thc co&Is&!ale&'o cute&'&fonna&loll        the adapter module 100 (via a mobile device 150) so that the
    associated with the vending maclfine. It should be noted, do user may use the funds to nlake a purchase. The AuthGmsnt
    however, that even v hen there is automatic detection, the        may remain valid until it expires. This gives the user
    User ls pron&pled to cuter ullonuB&lon (c.g. B nlachnu: Bills,    sigruiicantly more flcx&b&hty ilrdn know n systems mid meth-
    payment lnfonnat&on, or a PIN) and it can bc luibrrcd that        ods.
    this ls entered on thc poruiblc consiuncr device. Once            Misccllanc0us
    connected to a payment processing network„ the authoriza-             It is to be understood that the inventions, examples. and
    &10&1 pl'occss bcghls Uslilg a p,'I)'a&cut pnIccs ~ lllg Ilcnvofk embodiments described herein are not linlited to particularly
    and/or paynlent server. Sik&nificantly, all of the embodiments    exemplified materials. nlethods„and/or stnictures. It is to be
    described in the Carlson reference specify that the payment       understood that the inventions. examples, and embodiments
    server scilds Bn BU&hollzdnon lcsponsc nu:swlgc 10 lhc vend-      described herein arc lo bc consider&xi prcfcrrcd ulvcnl&ons,
    ing nuiclune. This means that, unhkc the mobile-devmc-to- 0 examples, and ambo&immi&a whether spixllically &dent&ficxI
    machine paymenl systems descnbed herein. a persistent             as such or nol.
    netivork connection is required for the Garison system to             All references (including. but not limited to, foreign
    function Other references that disclose systems that require      and/or domestic publications, patents. and patent applica-
    a persistent networl connection include the Khan reference        tions) cited herein. whether supms or infm, are hereby
    (the MicroAdapter having the persistent connection), the 11 incorporated by reference in their entirety.
    Ganbald& refcrcucc. mid thc Wculcr reference.                         Thc terms and cxprcss ious dial have bccn cmploycd in thc
       Mmly of the known systems and methods require the user         foregoing spec&lice&ion arc used as terms ol'descripnon and
    to signilicantly interact w&th the&r mobile devices. As an        nol ol limitation, mid Brc noi ullmldcd lo exclude cxtuivalcnls
    example. the Whighmn reference is directed to a system that       of the features shown and described While the above is a
    eliminates the need for currency for a vending machine and io complete description of selected embodiments of the present
    also eliminates the need for a dedicated online connection        invention, it is possible to practice the invention usin
    between the vending machine and the issuer of a credit card       various alternatives, modifications, adaptations, variations,
    or a dcb&t card. Instead thc Wlughlml system and method           and/or combinat&ous dnd the&r cquivalcuts. Il wifl bc appre-
    aflow s a consumer lo purchase a product lrom an aulomalic        ciated by those ol'ordinary skill in tlm art that mly arrange-
    1 cndulg nlachulc b)'shlg lhc cons&unct s cell&&lilt 4:10- ss maul lhal ls calculated lo achici c Ihc same purpose may be
    phone. personal digital assistant (P l)A), or similar wireless    substituted for the specitic embodiment shown. It is also to
    comnnmication device as a link bet&veen the provider of the       be understood that the follov ing clainls are intended to
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 64 of 66


                                                           US 10,719,833 B2
                                   33                                                                       34
    cover all of thc cnenc aud spccdic icalures of the invmuion                6 Thc     method of clmm 4, wherein detccung thc trigger
    herein described and all statements of the scope of the                condition comprises
    invention that, as a matter of langusge, inight be said to fall           determining whether the paynlent zone threshold criterion
    therebetiveen                                                                 is satisfied: mid
       What is clauned is:                                                    in accordance lvith a detemtination that the payment zone
       1. Xk method of payment processing. the method compns-                     threshoid criterion is satisfied„detecting the trigger
    lng:                                                                          condition without user ulput from a user at Ihc mobile
       at a mobile device with onc or morc processors, mmnory,                    device.
          and a communications unit, and prior to user selection              7 1'he method of claim 1, wherein detecting the trigger
          of any items or services provided by an automatic retail Io cmldition comprises
          machine                                                             detecting a user inpm from a user of the nlobile device;
          identifying the automatic retail machine based ot least                 and
              in part on a transmission received thorn on electronic          in response to detecting the user input, detecting the
              payment device of Ilm automalic retail machine.                     tugger condiuon to pcrlbml the cashlcss trmlsaction
          In I imponSC IO Identify'lng IhC BUIOBIBIIC Ielali nlachlnC,            with the automauc retail maclunc
              obtaining. fmm the electmnic payment device, a                  8    I he method of claim 1, further comprising
              request, via the communications unit of the nlobile             in response to obtaining the authorization gmnt, present-
              device, to preenlptively obtain authorization tn make               ing a notification to a user of the n&obile device that a
              funds available for a cashless transaction with the                 connection has been established v ith the electronic
              automatic retail machine;                                 20        payment device.
          sending, IO II 9crvcr, Ihc lc'inly'st via thc conununlcatlons       9 Tlm method ol'claim 8. wherein thc notification further
              unit of thc mobile device:                                   indicates thc mnount ol'unds for thc transaction.
          in response to sending the request to the server. obtain-            ltl. Tile method of claim 1, ivherem the mithorization
              ino from the server an authorization grant of an             grant includes an identifier correspnnding to the electronic
              amount of funds for use in conjunction with the              payment device, an identiher corresponding to the mobile
              cashless tmonsaction with the automatic retail               device. an amount of fiinds. an authonzation rant token,
              nlachlnc'„                                                   and an expiration period for the authorization grant token.
          ilclix'&lug, bv Bn dppllcailon cxccUllng on Ihc nlobilc             11. Thc method of claim lfn wherein ut least a portion of
              device, a tnggcr condition tu perli&nn tlm cashlcss          thc rixpicsl and the aulhonzauon grmit token are cnciyptcxf
              transaction lvith the automatic retail machine: and io v ith a unique encryption key corresponding to the electronic
          in response to detecting the trigger condition,                  payment device
          sending to the electronic payment device the authori-                12 'I'he method of claim l. wherein
              zation grant to enable completion of the cashless               the mobile device includes a touch-sensitive display, and
              transaction at the automatic retail machine.                    detecting the tri ger condition includes detecting a swipe
       2. The method of claun 1, wherein.                               &s        gcsturc from a user at the touch-sensitive display of Ihe
       ihe transmission at least includes authorization zone                      mobile device.
          tlueshold critenon, and                                             13. The method of claun 12. wherein.
       after receiving the transmission. initiating a handshake               the swipe gesture is perfornled by the user over a user
          pmcess with the electmnic payment device. v herein                      interface object that is displayed on the touch-sensitive
          the handshal e process includes:                              ao        display of the mobile device, and
          sendin . to the electronic payment device. mobile                   the user interface object is specific to the automatic retail
              device uilbnuauon corrcspondulg Io Ihc mobile                       nltlchlnc.
              device vin a lirst trmlsccivcr of the mobile device,            14. 9& mobile device, comprising:
              oni!                                                            a first ndnsccivcl colrcspiindlng to 9 9hort-range couuuU-
          receivin, fmm the electmnic payment device, efix-                       nication mode, and a second transceiver, distinct from
              tronic payment device information„wherein the efix-                 the first tmsnsceiver. corresponding to a long-range
              tronic payment device infomtation at least includes                 communication nu&de distinct from the short-range
              an identifier correspnnding to the electronic payment               communication mode;
              device.                                                         Otic or lucre pn&ccssors. dlMl
       3. The method ol'laim 2, whcreul scndmg Ihc mobile O                   memory storing one or more progrruns to be cxccuted by
    device Intornlatlon coinprlscs:                                               thc Onc or more processors, the one or morc progrmns
       in accordance lvith a determination that the authorization                 cnmprising instructions ti&r. prior to user selection of
          zone threshold criterion is satisfied. sending the nlobile              mly items or services provided by an automatic retail
          device information to the electronic payment device via                 machine:
          the first transceiver, wherein the mobile device infor- &9              identifying the automatic retail machine based at least
          mation indicates that Ihe authonzauon zone Ilucshold                        In part on B lrBB9n119910n rcccivixl trout Bll cia'ctronlc
          cnterion is sausiicd, and                                                   pavment device of Ihc automatic retail maclune:
       wherein tlu: mobile devwc obtains the rcqucst ul response                  in rcsponsc to idenufying tlu: automatic retail maclune.
          to sending the mobile device information                                    nbtaining, fmm the electronic paynlent device, a
       4 1'he method of claim 2, wherein the electronic payment so                    request, via a conlmunicatioils unit of the mobile
    device information fiirther includes an indication that hands-                    device, to preenlptiveiy obtain authorization to mal e
    free nu&de is available and payment zone threshold criterion.                     fiulds available for a cashless transaction with the
       5. Thc method ol'laun 4, wlmrein Ihc mobile device                             BUIOIUIIIIC ICIdil nldChlllC,
    information lurthcr includes device idcnlificalion inlomla-                    scndulg. to a scrvcr, thc request 1 oi thc communications
    uon corresponding to a model type ol'hc mobile devmcl and Ss                      unit of thc mobile dei icc:
       ivherein the payment zone threshold criterion is based at                  in response to sending the request to the server, obtain-
          least in part on the device identification informatmn                       ing from the server an authorization grant of an
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 65 of 66


                                                                US 10,719,833 B2
                                      3i                                                                               36
             Bnx&UUI   of lUnds for      Usc ul ctilllunctnul with thc                  thc short-range conumn&ication mode, cause Ihc mobile
             cashless transaction with the automatic retail                             device to perform operations comprising
             machine,                                                                      prior to user selection of any items or services provided by
          detectmg. by an apphcatton executing on the nlob&le                                  'lfl 'nrtoo&atlc ie&aif nlachmc:
             device, a triv er condition to perfoml the cashless                               identify in the autonlatic retail machine based at least
             transaction with the automatic retail machine: and                                    in part on a transmission received fmm an electronic
          in rcsponsc lo delccnng Ihc trigger condilion,                                           payment device of Ihc aulomauc rcta&1 machulc:
       st:ndhlg I 0 lhc c lect to ale pill'n&E'nl dc'vlcc lhc ail tho&1zB non                  u& response lo &dcnnfyulg Ihc automal&c retml maclunc,
          urant to enable completion of the cashless transaction at                                obtaining, fmm the electronic paynlent device, a
          the m&tonlatic retail machine                                         111                request, via a communications un&t of the mobile
       15. '1'he mob&le device of claim 14, wherein                                                device, to preemptively obtain authonzatton to make
       the transmission at least includes authorization zone                                       funds available for a cashless transaction with the
          threshold criterion; and                                                                 automatic retail machine:
       after rccc&v&ng thc transmits&on, imt&Sling a handsimkc                                 scndulg. Io B scrvcr. Ihe request via the communications
          process w&th thc elcclroluc paymenl device. whcrc&n                   I                  un&t Of thc mobile dei ice;
          the handshake process mcludes:                                                       in response to sending the request to the server, obtain-
          sending. to the electronic payment device. nlob&le                                       ing front the server an authorization grant of an
             device information at least including user identifica-                                amount of funds for use in conjunction with the
             tion information corresponding to the user of the                                     cashiess transaction with the automatic retail
             mobile device via the first transceiver: and                       20                 machine;
          rcce&ving, from thc elcclroluc paymmll dcv&cc, ciec-                                 dcnmtulg. by Bn application cxccuuug on thc mob&le
             Iromc puymm&l dcv&cc ullormauon, whcrcul the ciec-                                    dcvicc, a Ingger cond&tlon to perform the cashless
             tmn&c payment device information at least includes                                    tnlnsaction with the autonlatic retail machine; and
             an identifier corresponding to the electronic payment                             in response to detecting the trigger condition,
             device.                                                                       sending to the electronic paynlent device the m&thori ration
       16. The mobile device of claim 15. wherein the sending                                  grant to enable completion of the cashless transaction at
    the nulbile device information comprises:                                                  the automatic retail machine.
       ul accordmlcc with a dc& ernunal ion llml Ihc aulhonza! ion                         22. Thc non-transitory computer rcadablc stomgc mednun
          zone threshold cntenon is sausficd, sendm thc mobile                          of claim 21, whcreul
          device information to the electmnic payment device via                &o         the transmission at least includes authorization zone
          the hrst transceiver, wherein the mobile device infor-                               threshold criterion: and
          nlation indicates that the authorization zone threshold                          after receiving the transmission, initiating a handslmke
          criterion is satisfied; and                                                          process vvith the electronic payment device, wherein
       wherein the mobile device obtains the request in response                               the handshake process includes:
          Io sendulg thc mobile dev&cc informanon.                                             scndulg. to Ihc clcclronic payment device. mob&le
       17. 11&e mobile dcv&cc ol'claim 15. wherein thc electronic                                  dcvicc i&found&ion Bl let&st hlclUdulg Uscl Uh:nlllica-
    paymcnl dcv&ce &nlhnuauou further ulcludes an md&canon                                         1&on ulfornunlon cotrcspondlng 10 lhc ilsc'I ol lhc
    that lmndh-free mode &s available and payment zone thresh-                                     nlobile device via the first transceiver, and
    old criterion.                                                                             receiving, fmm the electronic paynlent device, elec-
       18. The mobile device of claim 17, wherein the mob&le                    do                 tronic payment device information, wherem the elec-
    device information further includes device identiTicarion                                      tronic payment device information at least includes
    information corrcspond&ng to a model type of'im mubilc                                         an nlcnldicr corresponding lo thc clcclronic paymcnl
    ilt:vlcc, iuul                                                                                 dcvicc.
        wherein Ihc payment zone llueshuld cnlcrion &s based al                            27h Thc non-transitory computer rcadablc stomgc mednun
           least in part on the device identification information                       of claim 22, wherein the sendin the mob&le device infbr-
        fp. The mobile device of claim 17, wherein detecting the                        trlatlofl conlpi'ises:
    trigger condition compnses:                                                            in accordance with a detemlination that the authorization
       detemlinin whether the payment zone threshold criterion                                 zone tlueshold criterion issatisfied„sending the mobile
          ls sBnsf lcd: dnd                                                                    dcv&ce inii&rmauon Io Iheelcclron&c paymcut dcv&ce v&a
       ul accordance with B dctcnninat ion that lhc payment zone                    0          thc first Iransccner. Uhermn thc mob&le dcv&cc udor-
         llueshold cntenon &s xdtisfied, detccung the tnggcr                                   matlon uldlcales Ihdl thc authonzat&ou zone tlucshold
         condition without user input fnlm a user at the nlnb&le                               criterion is satisfied: and
         device                                                                            wherein the mobile device obtains the request m response
       20. The mobile device of claim 14, v:herein detectillg the                              to sending the mobile device information.
    tri ger condition comprises:                                                &1         24. The non-transitory computer readable storage medium
       dc&ecting a user input from a user 01 thc mobile device,                         of claim 22, where&n the mob&lc elcctroruc payment device
          and                                                                           lnfornlalltul fUI&hcl inclUdcs Bn lndlcdnon Ihdl hands-flee
       ul rcsponsc to detcclu&g Ihe user mpul, delectul thc                             mode &s ava&fable Bnd paymmlt zone threshold critcnon.
          triuger condition to perform the cashless transaction                            25 '1'he non-transitory computer readable storage medium
         with the automatic retail machine                                      00      of clams 24. &vherein the mobile device information further
       21. St non-transitory computer readable storage medium                           includes device identification information corresponding to
    storing one or more programs, the one or more pmgrams                               a model type of the mobile device& and
    comprising umtruct&ons, wluch, when exccutcsf by a mob&le                              whcrcul Ihe paymcnl zone Ihreshold cntcnon &s based al
    device with one or morc processors dnd a lira& Iranscc&vcr                                 lcdsl hl pdrl on lhc il&:v &co liicnnfaultlon ulfornlanon.
    cor&cspondlng 10 d short-Idngc conununlcatltut nlodo. Bnd II                os         26. Thc non-transitory computer readable storage medium
    second tmnsce&ver, distinct from the first transceiver. corre-                      of clam& 24, tvherein detecting the trigger condition com-
    sponding to a long-range communication &node distinct front                         prises:
Case 1:20-cv-24342-RNS Document 1-1 Entered on FLSD Docket 10/21/2020 Page 66 of 66


                                                     US 10,719,833 B2
                                37                                      38
      dclennining whcthcr thc paymcnl zone tlucshold cutenon
         is satisfied: and
      in accordance tvith a determination that the payment zone
         threshold criterion ts satisfied, detecting the trigger
         condition wtthout user input from a user at the mobtle
         device
      27. The non-transitory computer readable store c mcdtum
    ol'laun 21, whcrctn dctectutg thc trigger condtnon com-
    prises:
       detectin a user input fmm a user of the mobile device, to
         and
       in response to detectin the user input, detecting the
         trigger condition to perform the caslttess transaction
         with Ihc automauc rclatl machutc.
